Name: Council Implementing Regulation (EU) 2017/404 of 7 March 2017 implementing Article 11(4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: nan

 9.3.2017 EN Official Journal of the European Union L 63/20 COUNCIL IMPLEMENTING REGULATION (EU) 2017/404 of 7 March 2017 implementing Article 11(4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(4) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 12 January 2017, the United Nations Security Council Committee, established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011), updated the information relating to the persons and entities subject to restrictive measures. (3) On 16 February 2017, the United Nations Security Council Committee removed one individual from the list of individuals, groups, undertakings and entities subject to restrictive measures. (4) Annex I to Regulation (EU) No 753/2011 should therefore be replaced accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) OJ L 199, 2.8.2011, p. 1. ANNEX A. Individuals associated with the Taliban (1) Abdul Baqi Basir Awal Shah (alias Abdul Baqi). Title: (a) Maulavi, (b) Mullah. Grounds for listing: (a) Governor of Khost and Paktika provinces under the Taliban regime, (b) Vice-Minister of Information and Culture under the Taliban regime, (c) Consulate Department, Ministry of Foreign Affairs under the Taliban regime. Date of birth: Between 1960 and 1962 (Approximately). Place of birth: (a) Jalalabad City, Nangarhar Province, Afghanistan, (b) Shinwar District, Nangarhar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 23.2.2001. Other information: (a) Believed to be in Afghanistan/Pakistan border area; (b) Taliban member responsible for Nangarhar Province as at 2008. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1493921 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Baqi initially served as the Governor of the provinces of Khost and Paktika for the Taliban regime. He was subsequently appointed Vice-Minister of Information and Culture. He also served in the Consular Department of the Ministry of Foreign Affairs of the Taliban regime. During 2003, Abdul Baqi was involved in anti-government military activities in the Shinwar, Achin, Naziyan and Dur Baba Districts of the Nangarhar Province. As of 2009 he was engaged in organizing militant activities throughout the eastern region, particularly in the Nangarhar Province and Jalalabad City. (2) Abdul Qadeer Basir Abdul Baseer (alias (a) Abdul Qadir, (b) Ahmad Haji, (c) Abdul Qadir Haqqani, (d) Abdul Qadir Basir). Title: (a) General, (b) Maulavi. Grounds for listing: Military AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1964. Place of birth: (a) Surkh Rod District, Nangarhar Province, Afghanistan, (b) Hisarak District, Nangarhar Province, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). Date of UN designation: 25.1.2001. Other information: Financial advisor to Taliban Peshawar Military Council and Head of Taliban Peshawar Financial Commission. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1474039 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Qadeer Abdul Baseer served as a treasurer for the Taliban in Peshawar, Pakistan, as at 2009. He was the financial advisor to the Taliban's Peshawar Military Council and the head of the Taliban's Peshawar Financial Commission as at early 2010. He personally delivers money from the Taliban's leadership shura to Taliban groups throughout Pakistan. (3) Amir Abdullah (alias Amir Abdullah Sahib). Grounds for listing: Former Kandahar Province Deputy Taliban Governor. Address: Karachi, Pakistan. Date of birth: Approximately 1972. Place of birth: Paktika Province, Afghanistan. Nationality: Afghan. Date of UN designation:20.7.2010. Other information: Has travelled to Kuwait, Saudi Arabia, the Libyan Arab Jamahiriya and the United Arab Emirates to raise funds for the Taliban. Treasurer to Abdul Ghani Baradar Abdul Ahmad Turk. Believed to be in Afghanistan/Pakistan border area. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1621271 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Abdullah has served as treasurer to senior Taliban leader Abdul Ghani Baradar and was the former deputy to the Taliban governor of Kandahar Province, Afghanistan. Amir Abdullah has travelled to Kuwait, Saudi Arabia, Libya and the United Arab Emirates to raise funds for the Taliban. He has also facilitated communications for Taliban leadership and coordinated high-level meetings at the guesthouse of his residence in Pakistan. Abdullah helped many senior Taliban members who fled Afghanistan in 2001 to settle in Pakistan. (4) Abdul Manan Mohammad Ishak. Title: Maulavi. Grounds for listing: (a) First Secretary, Taliban Embassy, Riyadh, Saudi Arabia, (b) Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of birth: Between 1940 and 1941. Place of Birth: Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 25.1.2001. Other information: Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4652765 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan Mohammad Ishak was also First Secretary at the Taliban Embassy in Riyadh, Saudi Arabia during the Taliban regime. He later became a senior Taliban commander in Paktia, Paktika and Khost Provinces of eastern Afghanistan. He was also responsible for the movement of Taliban fighters and weapons across the Afghanistan-Pakistan border. (5) Abdul Rahman Agha. Title: Maulavi. Grounds for listing: Chief Justice of Military Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Arghandab District, Kandahar Province, Afghanistan. Nationality: (a) Afghan, (b) Pakistani. Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427565 (6) Janan Agha (alias Abdullah Jan Agha). Title: Mullah. Grounds for listing: Governor of Faryab Province under the Taliban regime. Date of birth: (a) Approximately 1958, (b) Approximately 1953. Place of birth: Tirin Kot city, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of Taliban Supreme Council and advisor to Mullah Mohammed Omar as at June 2010. Leads a Taliban front (mahaz) as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Sadat ethnic group. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1428048 (7) Sayed Mohammad Azim Agha (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb). Title: Maulavi. Grounds for listing: Director of the Passport and Visa Department in the Ministry of Interior under the Taliban regime. Date of birth: (a) Approximately 1966, (b) Approximately 1969. Place of birth: Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 23.2.2001. Other information: Directs a Taliban front (mahaz) and serves as member of the military commission of the Taliban as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427409 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayed Mohammad Azim Agha's post as an employee of the Passport and Visa Department came under the Ministry of Interior of the Taliban regime. (8) Sayyed Ghiassouddine Agha (alias (a) Sayed Ghiasuddin Sayed Ghousuddin, (b) Sayyed Ghayasudin, (c) Sayed Ghias). Title: Maulavi. Grounds for listing: (a) Minister of Haj and Religious Affairs under the Taliban regime, (b) Education Minister under the Taliban regime. Date of birth: Approximately 1961. Place of birth: Kohistan District, Faryab Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Taliban member responsible for Faryab, Jawzjan, Sari Pul and Balkh Provinces, Afghanistan as at June 2010. Involved in drug trafficking. Member of Taliban Supreme Council and Taliban Military Council as at December 2009. Believed to be in Afghanistan/Pakistan border area. Belongs to Sadat ethnic group. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4652713 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Ghiassouddine Agha also served as Education Minister of the Taliban regime. He was also the Taliban member responsible for the Faryab, Jawzjan, Sari Pul and Balkh Provinces, Afghanistan, as at June 2010. He was a member of the Taliban Supreme Council and the Taliban Military Council as at December 2009. He is believed to be involved in drug trafficking. (9) Mohammad Ahmadi. Title: (a) Mullah, (b) Haji. Grounds for listing: (a) President of Central Bank (Da Afghanistan Bank) under the Taliban regime, (b) Minister of Finance under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Daman District, Kandahar Province, Afghanistan, (b) Pashmul village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001 Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Kakar tribe. He is a member of the Taliban Supreme Council. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427516 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Ahmadi was listed on 23 February 2001 as President of the Central Bank (Da Afghanistan Bank) under the Taliban regime so falling within the provisions of Resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. Mohammad Ahmadi was also Minister of Finance of the Taliban regime. He has been a member of the Taliban Supreme Council. (10) Mohammad Shafiqullah Ahmadi Fatih Khan (alias (a) Mohammad Shafiq Ahmadi, (b) Mullah Shafiqullah). Title: Mullah. Grounds for listing: Governor of Samangan Province under the Taliban regime. Date of birth: Between 1956 and 1957. Place of birth: (a) Charmistan village, Tirin Kot District, Uruzgan Province, Afghanistan, (b) Marghi village, Nawa District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Originally from Ghazni Province, but later lived in Uruzgan. Taliban Shadow Governor for Uruzgan Province as of late 2012. Serves as a member of the Military Commission as of July 2016. Belongs to Hotak tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4706955 (11) Abdul Bari Akhund (alias (a) Haji Mullah Sahib (b) Zakir). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Governor of Helmand Province under the Taliban regime. Date of birth: approximately 1953. Place of birth: (a) Baghran District, Helmand Province, Afghanistan, (b) Now Zad District, Helmand Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of the Taliban Supreme Council as of 2009. Believed to be in Afghanistan/Pakistan border area. Belongs to Alokozai tribe. Member of Taliban leadership in Helmand Province, Afghanistan. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427430 (12) Ahmed Jan Akhundzada Wazir (alias (a) Haji Ahmad Jan, (b) Ahmed Jan Akhund). Title: Maulavi. Grounds for listing: Minister of Water and Electricity under the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: (a) Kandahar Province, Afghanistan, (b) Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Member of Taliban Supreme Military Council as at 2009. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678353 (13) Attiqullah Akhund. Title: Maulavi. Grounds for listing: Deputy Minister of Agriculture under the Taliban regime. Date of birth: Approximately 1953. Place of birth: Shah Wali Kot District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of Taliban Supreme Military Council as well as Taliban Supreme Council as at June 2010. Belongs to Popalzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427204 (14) Hamidullah Akhund Sher Mohammad (alias (a) Janat Gul (b) Hamidullah Akhund). Title: Mullah. Grounds for listing: Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: Between 1972 and 1973. Place of birth: (a) Sarpolad village, Washer District, Helmand Province, Afghanistan, (b) Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Belongs to Ghilzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427570 (15) Mohammad Hassan Akhund. Title: (a) Mullah, (b) Haji. Grounds for listing: (a) First Deputy, Council of Ministers under the Taliban regime, (b) Foreign Minister under the Taliban regime, (c) Governor of Kandahar under the Taliban regime, (d) Political Advisor of Mullah Mohammed Omar. Date of birth: (a) Approximately 1955-1958, (b) Approximately 1945-1950. Place of birth: Pashmul village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: A close associate of Mullah Mohammed Omar. Member of Taliban Supreme Council as at Dec. 2009. Belongs to Kakar tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427207 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Hassan Akhund is a close associate and Political Advisor of Mohammed Omar. Mohammad Hassan Akhund remained an active leader of the Taliban as at mid-2009. He was a member of the Taliban Supreme Council as at December 2009. He was one of the most effective Taliban commanders as at early 2010. (16) Mohammad Abbas Akhund. Title: Mullah. Grounds for listing: (a) Mayor of Kandahar under the Taliban regime, (b) Minister of Public Health under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Khas Uruzgan District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Member of Taliban Supreme Council in charge of the Medical Committee as of Jan. 2011. Directly supervises three medical centers caring for wounded Taliban fighters as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Barakzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427417 (17) Mohammad Essa Akhund. Title: (a) Alhaj, (b) Mullah. Grounds for listing: Minister of Water, Sanitation and Electricity under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Mial area, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Belongs to Nurzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427423 (18) Ubaidullah Akhund Yar Mohammed Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). Title: (a) Mullah, (b) Hadji, (c) Maulavi. Grounds for listing: Minister of Defence under the Taliban regime. Date of birth: (a) approximately 1968, (b) 1969. Place of birth: (a) Sangisar village, Panjwai District, Kandahar Province, Afghanistan, (b) Arghandab District, Kandahar Province, Afghanistan, (c) Nalgham area, Zheray District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: He was one of the deputies of Mullah Mohammed Omar and a member of the Taliban's Supreme Council, in charge of military operations. Arrested in 2007 and was in custody in Pakistan. Confirmed deceased in March 2010 and buried in Karachi, Pakistan. Linked by marriage to Saleh Mohammad Kakar Akhtar Muhammad. Belonged to Alokozai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678686 (19) Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada, (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Governor of Zabol and Uruzgan Provinces under the Taliban regime. Date of birth: Between 1966 and 1967 (Approximately ). Place of birth: (a) Lablan village, Dehrawood District, Uruzgan Province, Afghanistan, (b) Zurmat District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Taliban member responsible for Uruzgan Province, Afghanistan, as at early 2007. Brother-in-law of Mullah Mohammed Omar. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4706028 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmad Jan Akhunzada Shukoor Akhunzada was the Taliban member in charge of Uruzgan Province as at early 2007. He is a brother-in-law of Mullah Mohammed Omar. (20) Mohammad Eshaq Akhunzada (alias Mohammad Ishaq Akhund). Title: Maulavi. Grounds for listing: Governor of Laghman Province (Afghanistan) under the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Taliban commander for Ghazni Province as at 2008. Belongs to Andar tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665076 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2008, Mohammad Eshaq Akhunzada was the Taliban provincial commander for Ghazni Province, Afghanistan, and he remained active in the province as at 2011.(21) Abdul Habib Alizai (alias: (a) Haji Agha JanAlizai, (b) Hajji Agha Jan, (c) Agha Jan Alazai, (d) Haji Loi Lala, (e) Loi Agha, (f) Abdul Habib, (g) Agha Jan Alizai (formerly listed as)). Title: Haji Grounds for listing: Has managed a drug trafficking network in Helmand Province, Afghanistan. Date of birth: (a) 15.10.1963, (b) 14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Yatimchai village, Musa Qala District, Helmand Province, Afghanistan, (b) Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 4.11.2010. Other information: Has managed a drug trafficking network in Helmand Province, Afghanistan. Has regularly travelled to Pakistan. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1684147 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Agha Jan Alizai has managed one of the largest drug trafficking networks in Helmand, Afghanistan, and has provided funds to the Taliban in exchange for protection of his narco-trafficking activities. In 2008, a group of narcotics traffickers, including Alizai, agreed to pay the Taliban tax on land where opium poppy was planted in return for Taliban agreement to organize transportation for narcotics materials. The Taliban also agreed to provide security for the narco-traffickers and their storage sites, while the traffickers would provide shelter and transportation to Taliban fighters. Alizai has also been involved in the purchase of weapons for the Taliban and has travelled to Pakistan regularly to meet senior Taliban leaders. Alizai has also facilitated the procurement of fraudulent Iranian passports by Taliban members in order to travel to Iran for training. In 2009, Alizai provided a passport and funds to a Taliban commander to travel to Iran. (22) Allah Dad Matin (alias (a) Allahdad, (b) Shahidwror, (c) Akhund). Title: Mullah. Grounds for listing: (a) Minister of Urban Development under the Taliban regime, (b) President of Central Bank (Da Afghanistan Bank) under the Taliban regime, (c) Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: (a) Approximately 1953, (b) Approximately 1960. Place of birth: Kadani village, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: One foot lost in landmine explosion. Believed to be in Afghanistan/Pakistan border area. Belongs to Nurzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427390 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Allah Dad Mati was listed on 31 January 2001 as the Minister of Urban Development of the Taliban regime so falling within the provisions of Resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. Allah Dad Mati, a member of the Nurzay tribe from Spin Boldak, was also President of the Central Bank of the Taliban regime (Da Afghanistan Bank) and Head of Ariana Afghan Airlines of the Taliban regime. (23) Aminullah Amin Quddus (alias (a) Muhammad Yusuf, (b) Aminullah Amin). Title: Maulavi. Grounds for listing: Governor of Saripul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Loy Karez village, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of Taliban Supreme Council as at 2011. Belongs to Nurzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678553 (24) Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Grounds for listing: Head of Afghan Trade Agency, Peshawar, Pakistan. Date of birth: 1934. Place of birth: (a) Ghazni Province, Afghanistan, (b) Logar Province, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). Date of UN designation: 25.1.2001. Other information: Reportedly deceased. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446067 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Sadiq Amir Mohammad was a member of the new majlis shura reportedly announced by Mohammed Omar in October 2006. (25) Muhammad Taher Anwari (alias (a) Mohammad Taher Anwari, (b) Muhammad Tahir Anwari, (c) Mohammad Tahre Anwari, (d) Haji Mudir). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs under the Taliban regime, (b) Minister of Finance under the Taliban regime. Date of birth: Approximately 1961. Place of birth: Zurmat District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Belongs to Andar tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427388 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Muhammad Taher Anwari's post as Director of Administrative Affairs fell under the Council of Ministers of the Taliban regime, which was the highest level within the Taliban hierarchy. He also served as Minister of Finance of the Taliban regime. He was also a speech writer for Taliban Supreme Leader Mohammed Omar. (26) Arefullah Aref Ghazi Mohammad (alias Arefullah Aref). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Finance under the Taliban regime, (b) Governor of Ghazni Province under the Taliban regime, (c) Governor of Paktia Province under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Lawang (Lawand) village, Gelan District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Directs Taliban front in Gelan District, Ghazni Province, Afghanistan as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Andar tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427419 (27) Sayed Esmatullah Asem Abdul Quddus (alias (a) Esmatullah Asem, (b) Asmatullah Asem, (c) Sayed Esmatullah Asem). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Preventing Vice and Propagating Virtue under the Taliban regime, (b) Secretary- General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Qalayi Shaikh, Chaparhar District, Nangarhar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 23.2.2001. Other information: Member of the Taliban Supreme Council as of May 2007. Believed to be in Afghanistan/Pakistan border area. Member of the Taliban Peshawar Shura. Responsible for Afghan Taliban activity in Federally Administrated Tribal Areas, Pakistan as at 2008. A leading expert in IED and suicide attacks as of 2012. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427438 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: At the time of his listing, Sayed Esmatullah Asem also served as the Secretary-General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. As of May 2007, he became a member of the TalibanSupreme Council. He was also a member of a regional Taliban council as at 2009. Sayed Esmatullah Asem commanded a group of Taliban fighters in Chaparhar District, Nangarhar Province, Afghanistan. He was a Taliban commander in Konar Province, who dispatched suicide bombers to several provinces in eastern Afghanistan as at 2007. He is a leading expert in IED and suicide attacks as of 2012. In late 2008, Sayed Esmatullah Asem was in charge of a Taliban staging base in the Afghanistan/Pakistan border area. (28) Atiqullah Wali Mohammad (alias Atiqullah). Title: (a) Haji, (b) Mullah. Grounds for listing: (a) Director of Foreign Relations, Kandahar Province under the Taliban regime, (b) Director of Public Works, Kandahar Province under the Taliban regime, (c) First Deputy Minister of Agriculture under the Taliban regime, (d) Deputy Minister of Public Works under the Taliban regime. Date of birth: Approximately 1962. Place of birth: (a) Tirin Kot District, Uruzgan Province, Afghanistan, (b) Khwaja Malik village, Arghandab District, Kandahar province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Originally from Uruzgan, settled and lived later in Kandahar. Was a member of Taliban Supreme Council Political Commission in 2010. No specific role in the Taliban movement, active as a businessman in his personal capacity as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Alizai tribe. Brother of Abdul Jalil Haqqani Wali Mohammad. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5240911 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. He was a member of the Taliban Supreme Council Political Commission as at 2010. (29) Azizirahman Abdul Ahad. Title: Mr Grounds for listing: Third Secretary, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of birth: 1972. Place of birth: Shega District, Kandahar Province, Afghanistan. Nationality: Afghan. National identification No: 44323 (Afghan national identification card (tazkira)). Date of UN designation:25.1.2001. Other information: Belongs to Hotak tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4640065 (30) Abdul Ghani Baradar Abdul Ahmad Turk (alias (a) Mullah Baradar Akhund, (b) Abdul Ghani Baradar). Title: Mullah. Grounds for listing: Deputy Minister of Defence under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Yatimak village, Dehrawood District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Arrested in Feb. 2010 and in custody in Pakistan. Extradition request to Afghanistan pending in Lahore High Court, Pakistan as of June 2011. Belongs to Popalzai tribe. Senior Taliban military commander and member of Taliban Quetta Council as of May 2007. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427381 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Ghani Baradar was a senior Taliban military commander and member of the Taliban leadership as at February 2010. As the Taliban Deputy Minister of Defence, he was considered to be one of Mohammed Omar's deputies and headed the Taliban military affairs section. He was a key member of the Taliban network and organized Taliban operations against Afghan Government and International Security Assistance Force in close cooperation with the Taliban Minister of Defence, Ubaidullah Akhund. (31) Shahabuddin Delawar. Title: Maulavi. Grounds for listing: Deputy of High Court under the Taliban regime. Date of birth: (a) 1957, (b) 1953. Place of birth: Logar Province, Afghanistan. Nationality: Afghan. Passport number: Afghan passport number OA296623. Date of UN designation:23.2.2001. Other information: Deputy Head of Taliban Embassy in Riyadh, Saudi Arabia until 25 Sept. 1998. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427559 (32) Dost Mohammad (alias Doost Mohammad). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: (a) Nawi Deh village, Daman District, Kandahar Province, Afghanistan, (b) Marghankecha village, Daman District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 25.1.2001. Other information: Associated with Mullah Jalil Haqqani. Believed to be in Afghanistan/Pakistan border area. Belongs to Popalzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4662447 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Dost Mohammad was also appointed by the Taliban leadership to take charge of military operations in Angora, in the province of Nuristan in Afghanistan. As at March 2010, Dost Mohammad was the Taliban shadow governor of Nuristan Province and the leader of a madrassa from which he recruited fighters. (33) Mohammad Azam Elmi (alias Muhammad Azami). Title: Maulavi. Grounds for listing: Deputy Minister of Mines and Industries under the Taliban regime. Date of birth: approximately 1968. Place of birth: Sayd Karam District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Reportedly deceased in 2005. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665205 (34) Faiz. Title: Maulavi. Grounds for listing: Head of the Information Department, Ministry of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1969. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1493746 (35) Rustum Hanafi Habibullah (alias (a) Rostam Nuristani, (b) Hanafi Sahib). Title: Maulavi. Grounds for listing: Deputy Minister of Public Works under the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab District, Nuristan Province, Afghanistan. Nationality: Afghan. Date of UN designation: 25.1.2001. Other information: Taliban member responsible for Nuristan Province, Afghanistan, as of May 2007. Belongs to Nuristani tribe. Reportedly deceased in early 2012. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427427 (36) Gul Ahmad Hakimi. Title: Maulavi. Grounds for listing: Commercial AttachÃ ©, Taliban Consulate General, Karachi, Pakistan. Date of birth: 1964. Place of birth: (a) Logar Province, Afghanistan, (b) Kabul Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665175 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Ahmad Hakimi was also the Director-General of the Secondary Education Department of the Ministry of Education in Kabul of the Taliban regime before being posted to Karachi in 1996. (37) Abdullah Hamad Mohammad Karim (alias al-Hammad). Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1972. Place of birth: Darweshan village, Hazar Juft area, Garmser District, Helmand Province, Afghanistan. Nationality: Afghan. Passport No: D 000857 (issued on 20.11.1997). National identification No: 300786 (Afghan national identification card (tazkira)). Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Baloch ethnic group. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446048 (38) Hamdullah Allah Noor. Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1973. Place of birth: District Number 6, Kandahar City, Kandahar Province, Afghanistan. Nationality: Afghan. National identification No: 4414 (Afghan identification card (tazkira)). Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Baloch ethnic group. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. Additional title: Hafiz. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665093 (39) Din Mohammad Hanif (alias (a) Qari Din Mohammad, (b) Iadena Mohammad). Title: Qari. Grounds for listing: (a) Minister of Planning under the Taliban regime, (b) Minister of Higher Education under the Taliban regime. Date of birth: Approximately 1955. Place of birth: Shakarlab village, Yaftali Pain District, Badakhshan Province, Afghanistan. Nationality: Afghan. Passport number: OA 454044 (as Iadena Mohammad). Date of UN designation:25.1.2001. Other information: Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1493613 (40) Abdul Jalil Haqqani Wali Mohammad (alias: (a) Abdul Jalil Akhund, (b) Akhter Mohmad, (c) Haji Gulab Gul, (d) Abdul Jalil Haqqani, (e) Nazar Jan). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Khwaja Malik village, Arghandab District, Kandahar Province, Afghanistan, (b) Kandahar City, Kandahar Province, Afghanistan. Nationality: Afghan. Passport No: (a) Afghanistan number OR1961825, issued on 4 Feb. 2003 (expired 2 Feb. 2006, under the name of Akhter Mohmad), (b) Afghanistan number TR024417, issued on 20 Dec. 2003 (expired 29 Dec. 2006 under the name of Haji Gulab Gul). Date of UN designation: 25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Member of the Taliban Supreme Council as of May 2007. Member of the Financial Commission of the Taliban Council. Responsible for logistics for the Taliban and also active as a businessman in his personal capacity as at mid-2013. Belongs to Alizai tribe. Brother of Atiqullah Wali Mohammad. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427402 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Jalil Haqqani Wali Mohammad was a member of the Taliban Supreme Council as of May 2007 and a member of the Financial Commission of the Taliban Council. (41) Ezatullah Haqqani Khan Sayyid (alias Ezatullah Haqqani). Title: Maulavi. Grounds for listing: Deputy Minister of Planning under the Taliban regime. Date of birth: Approximately 1957. Place of birth: Alingar District, Laghman Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of the Taliban Peshawar Shura as of 2008. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678668 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ezatullah Haqqani was originally listed as Maulavi Ezatullah on 23 February 2001. The addition of Haqqani was made to the UN List on 27 September 2007. As of 2009, Ezatullah Haqqani was a member of a regional Taliban Council. (42) Jalaluddin Haqqani (alias: (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Grounds for listing: Minister of Frontier Affairs under the Taliban regime. Date of birth: (a) Approximately 1942, (b) Approximately 1948. Place of birth: (a) Garda Saray area, Waza Zadran District, Paktia Province, Afghanistan, (b) Neka District, Paktika Province, Afghanistan. Nationality: Afghan. Date of UN designation: 31.1.2001. Other information: Father of Sirajuddin Jallaloudine Haqqani, Nasiruddin Haqqani and Badruddin Haqqani (deceased). Brother of Mohammad Ibrahim Omari and Khalil Ahmed Haqqani. He is an active Taliban leader. Believed to be in Afghanistan/Pakistan border area. Head of the Taliban Miram Shah Shura as at 2008. Belongs to Zadran tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427400 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Jalaluddin Haqqani has close relations with Mohammed Omar and had close relations with Usama bin Laden (deceased). He is the father of Sirajuddin Jallaloudine Haqqani, Nasiruddin Haqqani and Badruddin Haqqani (deceased), and the brother of Mohammad Ibrahim Omari and Khalil Ahmed Haqqani. He is an active Taliban leader. Jalaluddin Haqqani was also the liaison between Al-Qaida and the Taliban in 2007. He was Chairman of the Taliban Miram Shah Council as at June 2008. He was originally a commander for the Mwalawi Hezbi Islami Party in Khost, Paktika and Paktia provinces. Later he joined the Taliban and was appointed as Minister of Frontier Affairs. Following the collapse of the Taliban regime, along with Taliban and Al-Qaida elements, he escaped to northern Waziristan and started to regroup his militias for the fight against the Government of Afghanistan. Haqqani has been accused of involvement in the bombing of the Indian Embassy in Kabul in 2008 and the attempt to assassinate President Karzai during a military parade in Kabul earlier the same year. Haqqani was also implicated in an attack on ministry buildings in Kabul in February 2009. Jalaluddin Haqqani is the founder of the Haqqani Network. (43) Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan, (b) Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c) Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (d) Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a) 1.1.1966, (b) between 1958 and 1964. Place of birth: Sarana Village, Garda Saray area, Waza Zadran District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:9.2.2011. Other information: Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Has previously travelled to, and raised funds in, Dubai, United Arab Emirates. Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1929286 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khalil Ahmed Haqqani is a senior member of the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. At the forefront of insurgent activity in Afghanistan, the Haqqani Network was founded by Khalil Haqqani's brother, Jalaluddin Haqqani, who joined Mullah Mohammed Omar's Taliban regime in the mid-1990s. Khalil Haqqani engages in fundraising activities on behalf of the Taliban and the Haqqani Network, often travelling internationally to meet with financial supporters. As of September 2009, Khalil Haqqani had traveled to Gulf states and had raised funds from sources there, as well as from sources in South and East Asia. Khalil Haqqani also provides support to the Taliban and the Haqqani Network operating in Afghanistan. As of early 2010, Khalil Haqqani provided funds to Taliban cells in Logar Province, Afghanistan. In 2009, Khalil Haqqani supplied and controlled approximately 160 combatants in Logar Province, Afghanistan, and was one of several people responsible for the detention of enemy prisoners captured by the Taliban and the the Haqqani Network. Khalil Haqqani has taken orders for Taliban operations from Sirajuddin Haqqani, his nephew. Khalil Haqqani has also acted on behalf of Al-Qaida and has been linked to its military operations. In 2002, Khalil Haqqani deployed men to reinforce Al-Qaida elements in Paktia Province, Afghanistan. Khalil Ahmed Haqqani is also the brother of Mohammad Ibrahim Omari and the uncle of Nasiruddin Haqqani and Badruddin Haqqani (deceased). (44) Mohammad Moslim Haqqani Muhammadi Gul (alias Moslim Haqqani). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Haj and Religious Affairs under the Taliban regime, (b) Deputy Minister of Higher Education under the Taliban regime. Date of birth: 1965. Place of birth: Gawargan village, Pul-e-Khumri District, Baghlan Province, Afghanistan. Nationality: Afghan. National identification No: 1136 (Afghan national identification card (tazkira)). Date of UN designation:25.1.2001. Other information: Ethnic Pashtun from Baghlan Province. Believed to be in Afghanistan/Pakistan border area. Speaks fluent English, Urdu and Arabic. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427425 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Moslim Haqqani also served as Deputy Minister of Higher Education of the Taliban regime. This designation was added to the UN list on 18 July 2007. (45) Mohammad Salim Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Preventing Vice and Propagating Virtue under the Taliban regime. Date of birth: Between 1966 and 1967 (Approximately). Place of birth: Alingar District, Laghman Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Deputy Commander of Ezatullah Haqqani Khan Sayyid as at Mar. 2010. Member of Taliban Peshawar Military Council as at June 2010. Belongs to Pashai ethnic group. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1494034 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2006, Mohammad Salim Haqqani was a member of a Taliban council that planned attacks against Afghan government forces in Laghman Province, Afghanistan. He had been a Taliban commander for the province in late 2004. He was Deputy Commander of Ezatullah Haqqani Khan Sayyid as at March 2010 and a member of a regional Taliban Military Council as at June 2010. (46) Nasiruddin Haqqani (alias: (a) Dr. Alim Ghair, (b) Naseer Haqqani, (c) Dr. Naseer Haqqani, (d) Nassir Haqqani, (e) Nashir Haqqani). Grounds for listing: A leader of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Date of birth: Between 1970 and 1973 (Approximately). Place of birth: Neka District, Paktika Province, Afghanistan. Nationality: Afghan. Address: Pakistan. Date of UN designation: 20.7.2010. Other information: A leader of the Haqqani Network (TAe.012), which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Son of Jalaluddin Haqqani. Has travelled to Saudi Arabia and the United Arab Emirates to raise funds for the Taliban. Reportedly deceased as of 2013. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1621257 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haqqani Network is a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. It has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani network leadership consists of the three oldest sons of Jalaluddin Haqqani, one of whom is Nasiruddin Haqqani. Nasiruddin Haqqani functions as an emissary for the Haqqani Network and spends much of his time raising money. In 2004, Haqqani travelled to Saudi Arabia with a Taliban associate to raise funds for the Taliban. He also provided funds in 2004 to militants in Afghanistan for the purpose of disrupting the Afghan presidential election. From at least 2005 to 2008, Nasiruddin Haqqani collected funds for the Haqqani Network through various fundraising trips, including during regular travel to the United Arab Emirates in 2007 and through a fundraising trip to another Gulf state in 2008. As of mid-2007, Haqqani reportedly had three main sources of funding: donations from the Gulf region, drug trafficking, and payments from Al-Qaida. In late 2009, Nasiruddin Haqqani received several hundred thousand dollars from Al- Qaida-associated individuals in the Arabian Peninsula to use for Haqqani Network activities. His brothers Sirajuddin Jallaloudine Haqqani and Badruddin Haqqani (deceased), and his uncles Mohammad Ibrahim Omari and Khalil Ahmed Haqqani are also listed. (47) Sayyed Mohammed Haqqani (alias Sayyed Mohammad Haqqani). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs under the Taliban regime, (b) Head of Information and Culture in Kandahar Province under the Taliban regime. Date of birth: approximately 1965. Place of birth: Chaharbagh village, Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Graduate of the Haqqaniya madrasa in Akora Khattak, Pakistan. Believed to have had close relations with Taliban Leader Mullah Mohammed Omar. Believed to be in Afghanistan/Pakistan border area. Member of Taliban Supreme Council as at June 2010. Belongs to Barakzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Reportedly deceased as of January 2016. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1493918 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Mohammed Haqqani is allied with Gulbbudin Hekmatyar and has been a long-standing supporter of Mullah Mohammed Omar. As Director of Administrative Affairs of the Taliban regime, he distributed Afghan identity cards to Al-Qaida-related foreigners who fought in Afghanistan and collected a significant amount of funds from them. Sayyed Mohammed Haqqani met several times with Aiman Muhammed Rabi al-Zawahiri and Farhad, Mohammed Omar's secretary, in 2003 and 2004. He opened a bookstore in Qissa Khwani's bazaar, Peshawar, Pakistan, which has been implicated in the financing of the Taliban. He was still an active Taliban insurgency leader as at March 2009. He was a member of the Taliban Supreme Council as at June 2010. (48) Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa). Grounds for listing: Na'ib Amir (Deputy Commander). Address: (a) Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b) Manba'ul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c) Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: Between 1977 and 1978 (Approximately). Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Date of UN designation:13.9.2007. Other information: Heading the Haqqani Network as of late 2012. Son of Jalaluddin Haqqani. Belongs to Sultan Khel section, Zadran tribe of Garda Saray of Paktia province, Afghanistan. Believed to be in the Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1491193 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sirajuddin Jallaloudine Haqqani is one of the most prominent, influential, charismatic and experienced leaders within the Haqqani network, a group of fighters with a close association with both the Taliban and Al-Qaida, and has been one of the major operational commanders of the network since 2004. After the fall of the Taliban in 2001, Sirajuddin Haqqani took control of the Haqqani Network and has since then led the group into the forefront of insurgent activities in Afghanistan. Sirajuddin Haqqani derives much of his power and authority from his father, Jalaluddin Haqqani, a former Minister of the Taliban regime, who was a Taliban military commander and a go-between for Al-Qaida and the Taliban on both sides of the Afghanistan/Pakistan border. During his tenure as a Minister of the Taliban regime, Jalaluddin Haqqani established very close links with Al-Qaida. Sirajuddin Haqqani is strongly associated with the Taliban, who provides him funding for his operations. He also receives funding from various other groups and individuals, including drug lords. He is a key conduit for terrorist operations in Afghanistan and supporting activities in the Federally Administered Tribal Areas of Pakistan. His connections to the Taliban were made public in May 2006 by Mullah Dadullah, then one of the top Taliban military commanders, who stated that he worked with Sirajuddin Haqqani and planned operations with him. He also has connections with Jaish-i-Mohammed. Sirajuddin Haqqani is actively involved in the planning and execution of attacks targeting International Security Assistance Forces (ISAF), Afghan officials and civilians, mainly in the eastern and southern regions of Afghanistan. He also regularly recruits and sends fighters into the Khost, Paktia and Paktika Provinces in Afghanistan. Sirajuddin Haqqani was involved in the suicide bombing attack against a Police Academy bus in Kabul on 18 June 2007 which killed 35 police officers. His brothers Nasiruddin Haqqani and Badruddin Haqqani (deceased), and his uncles Mohammad Ibrahim Omari and Khalil Ahmed Haqqani are also listed. (49) Abdul Hai Hazem Abdul Qader (alias Abdul Hai Hazem). Title: (a) Maulavi, (b) Mullah. Grounds for listing: First Secretary, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1971. Place of birth: Pashawal Yargatoo village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Passport No: D 0001203 (Afghan passport). Address: (a) Iltifat village, Shakardara District, Kabul Province, Afghanistan, (b) Puli Charkhi Area, District Number 9, Kabul City, Kabul Province. Date of UN designation:25.1.2001. Other information: Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446037 (50) Hidayatullah (alias Abu Turab). Grounds for listing: Deputy Minister of Civil Aviation and Tourism under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:8.3.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Ghilzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1529230 (51) Abdul Rahman Ahmad Hottak (alias Hottak Sahib). Title: Maulavi. Grounds for listing: (a) Deputy (Cultural) Minister of Information and Culture under the Taliban regime, (b) Head of Consular Department of Ministry of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1957. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Hotak tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1494052 (52) Najibullah Haqqani Hidayatullah (alias Najibullah Haqani). Title: Maulavi. Grounds for listing: Deputy Minister of Finance under the Taliban regime. Date of birth: 1971. Place of birth: Moni village, Shigal District, Kunar Province. Nationality: Afghan. National identification No: Afghan national identification card (tazkira) number 545167, issued in 1974. Date of UN designation: 23.2.2001. Other information: Cousin of Moulavi Noor Jalal. Grandfather's name is Salam. Taliban member responsible for Laghman Province as of late 2010. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1493752 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Najibullah Haqqani Hydayatullah also served as Deputy Minister of Finance of the Taliban regime. This designation was added to the List on 18 July 2007. On 27 September 2007, the listing of this name was updated to remove the original designation of Deputy Minister of Public Works of the Taliban regime. Najibullah Haqqani Hydayatullah was a member of the Taliban Council in the Kunar Province, Afghanistan, as at May 2007. He is a cousin of Noor Jalal. As at June 2008, the Taliban leadership appointed him the person responsible for military activity in the Kunar Province. Najibullah Haqqani Hidayatullah was a Taliban member responsible for Laghman Province as of late 2010. (53) Gul Agha Ishakzai (alias (a) Mullah Gul Agha, (b) Mullah Gul Agha Akhund (c) Hidayatullah, (d) Haji Hidayatullah, (e) Hayadatullah). Address: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Temur, Maiwand District, Kandahar Province, Afghanistan. Date of UN designation:20.7.2010. Other information: Member of a Taliban Council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. Head of Taliban Financial Commission as at mid-2013. Associated with Mullah Mohammed Omar. Served as Omar's principal finance officer and one of his closest advisors. Belongs to Ishaqzai tribe. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1621285 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Agha Ishakzai is the head of the Taliban's financial commission and is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. He has also collected money for suicide attacks in Kandahar, Afghanistan, and has been involved in the disbursement of funds to Taliban fighters and their families. A childhood friend of Taliban leader Mullah Mohammad Omar, Gul Agha Ishakzai has served as Omar's principal finance officer and one of his closest advisors. At one time, no one was allowed to meet Mullah Omar unless approved by him. He lived in the presidential palace with Omar during the Taliban regime. In December 2005, Gul Agha Ishakzai facilitated the movement of people and goods to Taliban training camps; in late 2006 he travelled abroad to obtain weapon parts. (54) Qudratullah Jamal (alias Haji Sahib). Title: Maulavi. Grounds for listing: Minister of Information under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Gardez, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Member of Taliban Supreme Council and member of Taliban Cultural Commission as at 2010. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427404 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In April 2009, the Taliban leadership announced the posting of Qudratullah Jamal as its Liaison Officer for its well-wishers and friends throughout the world. He was a member of the Taliban Supreme Council and member of the Taliban Cultural Commission as at 2010. (55) Saleh Mohammad Kakar Akhtar Muhammad (alias Saleh Mohammad). Date of birth: Approximately 1962. Place of birth: Nalghan village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Address: Daman District, Kandahar Province, Afghanistan. Date of UN designation: 4.11.2010. Other information: Has run an organized smuggling network in Kandahar and Helmand provinces, Afghanistan. Previously operated heroin processing laboratories in Band-e Temur, Kandahar Province, Afghanistan. Has owned a car dealership in Mirwais Mena, Dand District in Kandahar Province, Afghanistan. Released from custody in Afghanistan in February 2014. Linked by marriage to Mullah Ubaidullah Akhund Yar Mohammad Akhund. Belongs to Kakar tribe. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4652885 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saleh Mohammad Kakar Akhtar Muhammadis a narcotics trafficker who has run an organized smuggling network in Kandahar and Helmand Provinces, Afghanistan, which met Taliban logistical and financial needs. Prior to his arrest by Afghan authorities, Saleh Mohammad Kakar Akhtar Muhammad operated heroin processing laboratories in the Band-e-Timor area of Kandahar Province that were protected by the Taliban. Saleh Mohammad Kakar Akhtar Muhammadhas has been in contact with senior Taliban leaders, collected cash on their behalf from narco-traffickers, and managed and hid money belonging to senior Taliban members. He was also responsible for facilitating tax payments to the Taliban on behalf of narco-traffickers. Saleh Mohammad Kakar Akhtar Muhammadhas owned a car dealership in Kandahar and has provided the Taliban with vehicles for use in suicide attacks. (56) Rahmatullah Kakazada (alias (a) Rehmatullah, (b) Kakazada, (c) Mullah Nasir). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Consul General, Taliban Consulate General, Karachi, Pakistan. Date of birth: 1968. Place of birth: Zurmat District, Paktia Province, Afghanistan. Nationality: Afghan. Passport No: D 000952 (Afghan passport issued on 7.1.1999). Date of UN designation:25.1.2001. Other information: Taliban member responsible for Ghazni Province, Afghanistan, as of May 2007. Head of an intelligence network. Believed to be in Afghanistan/Pakistan border area. Belongs to Suleimankheil tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/144605 (57) Abdul Rauf Khadem (alias Mullah Abdul Rauf Aliza). Title: Mullah. Grounds for listing: Commander of Central Corp under the Taliban regime. Date of birth: (a) Between 1958 and 1963, (b) Approximately 1970. Place of birth: (a) Azan village, Kajaki District, Helmand Province, Afghanistan, (b) Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of the Taliban Quetta Shura as at 2009. Taliban member responsible for Uruzgan Province, Afghanistan, as at 2011. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665146 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Central Corps came under the Ministry of Defence of the Taliban regime. Abdul Rauf Khadem was the Taliban member responsible for Logar Province as at 2009. Abdul Rauf Khadem has been the overall military commander of several provinces in Afghanistan. Abdul Rauf Khadem was a member of a regional Taliban Council as at 2009. He was the Taliban member responsible for Uruzgan Province, Afghanistan, as at 2011. (58) Khairullah Khairkhwah (alias (a) Mullah Khairullah Khairkhwah, (b) Khirullah Said Wali Khairkhwa). Title: (a) Maulavi, (b) Mullah. Grounds for listing: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) Spokesperson of the Taliban regime, (c) Governor of Kabul Province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Poti village, Arghistan District, Kandahar Province, Afghanistan. Nationality: Afghan. Address: Qatar. Date of UN designation:25.1.2001. Other information: Belongs to Popalzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427436 (59) Abdul Razaq Akhund Lala Akhund. Title: Mullah. Grounds for listing: (a) Minister of Interior Affairs under the Taliban regime, (b) Chief of Kabul Police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar Province, Afghanistan, in the area bordering Chaman District, Quetta, Pakistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Member of Taliban Supreme Council as at June 2008. Deputy of Mullah Mohammed Omar as at Mar. 2010. Member of the Supervision Commission of the Taliban as of mid-2013. Involved in drug trafficking. Believed to be in Afghanistan/Pakistan border area. Belongs to Achekzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427412 (60) Jan Mohammad Madani Ikram. Title: Maulavi. Grounds for listing: ChargÃ © d'Affaires, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of Birth: Between 1954 and 1955. Place of birth: Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Alizai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5039466 (61) Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb, (d) Diya' al-Rahman Madani). Title: Maulavi. Grounds for listing: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Paliran village, Namakab District, Takhar Province, Afghanistan, (b) Taluqan City, Takhar province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Involved in drug trafficking. Taliban member responsible for military affairs in Takhar province, Afghanistan, as of May 2007. Facilitated fund raising in the Gulf on behalf of the Taliban since 2003. Also facilitated meetings between Taliban officials and wealthy supporters and arranged for more than a dozen individuals to travel to Kabul, Afghanistan, for suicide attacks. Believed to be in the Gulf region. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1494026 (62) Abdul Latif Mansur (alias (a) Abdul Latif Mansoor, (b) Wali Mohammad). Title: Maulavi. Grounds for listing: Minister of Agriculture under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Zurmat District, Paktia Province, Afghanistan, (b) Garda Saray District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Taliban Shadow Governor for Logar Province as of late 2012. Believed to be in Afghanistan/Pakistan border area. Belongs to Sahak tribe (Ghilzai). Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427385 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Latif Mansur was a member of the Taliban Supreme Council and Head of the Council's Political Commission as at 2009. He was the Taliban shadow governor of Nangarhar Province, Afghanistan, in 2009 and the Head of the Taliban's political commission as at mid-2009. As at May 2010, Abdul Latif Mansur was a senior Taliban commander in eastern Afghanistan. (63) Mohammadullah Mati (alias Mawlawi Nanai). Title: Maulavi. Grounds for listing: Minister of Public Works under the Taliban regime. Date of birth: Approximately 1961. Place of birth: Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Lost one leg in 1980s. Interim leader of Taliban Supreme Council from February to April 2010. In charge of recruitment activities as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Isakzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665126 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammadullah Mati also served as the Minister of Communications of the Taliban regime under the name Ahmadullah Mutie. He was the interim leader of the Taliban Supreme Council from February to April 2010. (64) Matiullah. Title: Mullah. Grounds for listing: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Works on recruitment for the Taliban movement as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Popalzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427413 (65) Abdul Quddus Mazhari (alias Akhtar Mohammad Maz-hari). Title: Maulavi. Grounds for listing: Education AttachÃ ©, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz Province, Afghanistan. Nationality: Afghan. Address:Kushal Khan Mena, District Number 5, Kabul, Afghanistan. Passport No: SE 012820 (Afghan passport issued on 4.11.2000). Date of UN designation:25.1.2001. Other information: Belongs to Popalzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446044 (66) Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom). Title: Mullah. Grounds for listing: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Address: Qatar. Date of UN designation:23.2.2001. Other information: Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4707186 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Fazl Mohammad Mazloom was a close associate of Mohammed Omar and helped him to establish the Taliban government. Mazloom was at the Al-Farouq training camp established by Al-Qaida. He had knowledge that the Taliban provided assistance to the Islamic Movement of Uzbekistan in the form of financial, weapons and logistical support in exchange for providing the Taliban with soldiers. He was a commander of approximately 3 000 Taliban front-line troops in the Takhar Province in October 2001. (67) Nazir Mohammad Abdul Basir (alias Nazar Mohammad). Title: Maulavi. Grounds for listing: (a) Mayor of Kunduz City, (b) Acting Governor of Kunduz Province (Afghanistan) under the Taliban regime. Date of birth: 1954. Place of birth: Malaghi Village, Kunduz District, Kunduz Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Alternative title: Sar Muallim. Reconciled after the fall of the Taliban regime, and assumed duties under the new Government on district level in Kunduz Province. Confirmed assassinated by Taliban on 9 November 2008. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665167 (68) Mohammad Shafiq Mohammadi. Title: Maulavi. Grounds for listing: (a) Governor of Khost Province (Afghanistan) under the Taliban regime, (b) Governor General of Paktia, Paktika, Khost and Ghazni Provinces under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Supervises two military training centers of the Taliban as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Hotak tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427517 (69) Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Grounds for listing: (a) Second Deputy, Economic Affairs, Council of Ministers under the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Pul-e-Khumri or Baghlan Jadid District, Baghlan Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Active in terrorist operations in Eastern Afghanistan. Collects money from drug traffickers. Believed to be in Afghanistan/Pakistan border area. Member of the Taliban Supreme Council as at 2009. Family is originally from Neka District, Paktia Province, Afghanistan. Responsible for attack on Afghan parliamentarians in November 2007 in Baghlan; owns land in central Baghlan Province. Belongs to Zadran tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1493564 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Kabir Mohammad Jan was a member of the Taliban's high leadership council as announced by Mohammed Omar in October 2006, and was appointed military commander of the eastern zone in Oct 2007. He was a member of the Taliban Supreme Council as at 2009. He collects money from drug traffickers on behalf of the Taliban. (70) Mohammad Rasul Ayyub (alias Gurg). Title: Maulavi. Grounds for listing: Governor of Nimroz Province (Afghanistan) under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Robat village, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of the Taliban Quetta Shura. Believed to be in Afghanistan/Pakistan border area. Belongs to Nurzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4662451 (71) Mohammad Wali Mohammad Ewaz (alias Mohammad Wali). Title: Maulavi. Grounds for listing: Minister of Ministry of Preventing Vice and Propagating Virtue under the Taliban regime. Date of birth: Approximately 1965. Place of birth: (a) Jelawur village, Arghandab District, Kandahar Province, Afghanistan, (b) Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Reportedly deceased in December 2006 and buried in Panjwai District, Kandahar Province, Afghanistan. Belonged to Ghilzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427424 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In his position at the Ministry of Preventing Vice and Propagating Virtue under the Taliban regime, Mohammad Wali frequently used torture and other means to intimidate the population. Mohammad Wali Mohammad Ewaz remains active within the Taliban in Kandahar Province, Afghanistan, following the fall of the Taliban regime. (72) Mohammad Yaqoub. Title: Maulavi. Grounds for listing: Head of Bakhtar Information Agency (BIA) under the Taliban regime. Date of birth: Approximately 1966. Place of birth: (a) Shahjoi District, Zabul Province, Afghanistan, (b) Janda District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of Taliban Cultural Commission. Directs a Taliban front and coordinates all military activities of Taliban forces in Maiwand District, Kandahar Province, Afghanistan as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Kharoti (Taraki) tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5741615 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of 2009, Mohammad Yaqoub was a leading Taliban member in the Yousef Khel District of the Paktika Province. He has been a member of the Taliban Cultural Commission. (73) Amir Khan Motaqi (alias Amir Khan Muttaqi). Title: Mullah. Grounds for listing: (a) Minister of Education under the Taliban regime, (b) Taliban representative in UN-led talks under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Zurmat District, Paktia Province, Afghanistan, (b) Shin Kalai village, Nad-e-Ali District, Helmand Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Member of the Taliban Supreme Council as at June 2007. Believed to be in Afghanistan/Pakistan border area. Belongs to Sulaimankhel tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427382 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Khan Motaqi also served as a Taliban representative in United Nations-led talks during the Taliban regime. Amir Khan Motaqi is considered to be a prominent member of the Taliban and also served as Minister of Information and Culture during the Taliban regime. Amir Khan Motaqi was a member of a regional Taliban Council as at June 2007. He was a member of the Taliban Supreme Council as at June 2007. (74) Abdulhai Motmaen (alias Abdul Haq son of M. Anwar Khan). Title: Maulavi. Grounds for listing: (a) Director of the Information and Culture Department in Kandahar Province under the Taliban regime, (b) Spokesperson of the Taliban regime. Date of birth: Approximately 1973. Place of birth: (a) Shinkalai village, Nad-e-Ali District, Helmand Province, Afghanistan, (b) Zabul Province, Afghanistan. Nationality: Afghan. Afghan passport number OA462456 (issued under the name Abdul Haq) issued on 31.1.2012 (11-11-1390). Date of UN designation: 23.2.2001. Other information: Family is originally from Zabul, but settled later in Helmand. Member of the Taliban Supreme Council and spokesperson for Mullah Mohammed Omar as of 2007. Believed to be in Afghanistan/Pakistan border area. Belongs to Kharoti tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427418 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdulhai Motmaen was the senior spokesman for the Taliban and used to deliver Taliban foreign policy statements. He was also a close associate of Mohammed Omar. He was a member of the Taliban Supreme Council and spokesperson for Mohammed Omar as of 2007. (75) Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Grounds for listing: Deputy Minister of Communication under the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Ghorak District, Kandahar Province, Afghanistan, (b) Nesh District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Belongs to Popalzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Deceased as of November 2015. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427415 (76) Najibullah Muhammad Juma (alias Najib Ullah). Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1958. Place of birth: Zere Kohi area, Shindand District, Farah Province, Afghanistan. Nationality: Afghan. Passport No: 000737 (Afghan passport issued on 20.10.1996). Date of UN designation:25.1.2001. Other information: Member of Taliban Peshawar Military Council as at 2010. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427573 (77) Mohammad Naim Barich Khudaidad (alias (a) Mullah Naeem Barech, (b) Mullah Naeem Baraich, (c) Mullah Naimullah, (d) Mullah Naim Bareh, (e) Mohammad Naim, (f) Mullah Naim Barich, (g) Mullah Naim Barech, (h) Mullah Naim Barech Akhund, (i) Mullah Naeem Baric, (j) Naim Berich, (k) Haji Gul Mohammed Naim Barich, (l) Gul Mohammad, (m) Haji Ghul Mohammad, (n) Gul Mohammad Kamran, (o) Mawlawi Gul Mohammad, (p) Spen Zrae). Title: Mullah. Grounds for listing: Deputy Minister of Civil Aviation under the Taliban regime. Date of birth: Approximately 1975. Place of birth: (a) Lakhi village, Hazarjuft Area, Garmsir District, Helmand Province, Afghanistan, (b) Laki village, Garmsir District, Helmand Province, Afghanistan, (c) Lakari village, Garmsir District, Helmand Province, Afghanistan, (d) Darvishan, Garmsir District, Helmand Province, Afghanistan, (e) De Luy Wiyalah village, Garmsir District, Helmand Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of the Taliban Military Commission as at mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Barich tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665674 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Naim Barich was a member of the Taliban Gerdi Jangal Council as of June 2008 and a member of the Taliban Military Commission as of March 2010. He has been the Taliban member responsible for Helmand Province, Afghanistan from 2008. He is the former deputy of Akhtar Mohammad Mansour Shah Mohammed, a prominent Taliban leadership board figure. Mohammad Naim Barich controls a military base in the Afghanistan/Pakistan border area.Mohammad Naim Barich provided funds through Rahat Ltd. for subordinate commanders to plan and conduct insurgent operations in southern Afghanistan. (78) Nik Mohammad Dost Mohammad (alias Nik Mohammad). Title: Maulavi. Grounds for listing: Deputy Minister of Commerce under the Taliban regime. Date of birth: Approximately 1957. Place of birth: Zangi Abad village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Leads a commission to register enemies of the Taliban as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Nurzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5039745 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nik Mohammad was listed on 31 January 2001 as Deputy Minister of Commerce of the Taliban regime so falling within the provisions of Resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. (79) Hamdullah Nomani. Title: Maulavi. Grounds for listing: (a) Minister of Higher Education under the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Sipayaw village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of the Taliban Supreme Council. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427408 (80) Mohammad Aleem Noorani. Title: Mufti. Grounds for listing: First Secretary, Taliban Consulate General, Karachi, Pakistan. Date of birth: Approximately 1963. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665686 (81) Nurullah Nuri (alias Norullah Noori). Title: Maulavi. Grounds for listing: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: (a) Approximately 1958, (b) 1 January 1967. Place of birth: Shahjoe District, Zabul Province, Afghanistan. Nationality: Afghan. Address: Qatar. Date of UN designation:25.1.2001. Other information: Belongs to Tokhi tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427439 (82) Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Grounds for listing: (a) Governor of Kabul Province under the Taliban regime, (b) Governor of Balk Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: (a) Pashtoon Zarghoon District, Herat Province, Afghanistan, (b) Sardar village, Kohsan District, Herat Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Taliban member responsible for Herat, Farah and Nimroz provinces as at mid-2013. Member of the Taliban Supreme Council and Quetta Shura. Believed to be in Afghanistan/Pakistan border area. Belongs to Achekzai tribe. Involved in transporting suicide bombers to Afghanistan. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427440 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan Nyazi also served as a Taliban spokesperson and then as Provincial Governor of Mazar-e-Sharif and Kabul provinces under the Taliban regime. Abdul Manan Nyazi has been a senior Taliban commander in the west of Afghanistan, operating in the Farah, Herat and Nimroz provinces, since mid-2009. Abdul Manan Nyazi was a member of a regional Taliban council and appointed as the Taliban governor of Herat Province as at May 2010. Abdul Manan Nyazi is a Taliban commander involved in transporting suicide bombers to Afghanistan. (83) Mohammed Omar Ghulam Nabi. Title: Mullah. Grounds for listing: Leader of the Faithful (Amir ul- Mumineen), Afghanistan. Date of birth: (a) Approximately 1966, (b) 1960, (c) 1953. Place of birth: (a) Naw Deh village, Deh Rawud District, Uruzgan Province, Afghanistan, (b) Noori village, Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:31.1.2001. Other information: Father's name is Ghulam Nabi, also known as Mullah Musafir. Left eye missing. Brother-in-law of Ahmad Jan Akhundzada Shukoor Akhundzada. Believed to be in Afghanistan/Pakistan border area. Belongs to Hotak tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. Reportedly deceased as of April 2013. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427394 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Omar holds the title of Commander of the Faithful of the Islamic Emirate of Afghanistan and is the supreme leader of the Taliban movement in the Taliban hierarchy. He sheltered Usama bin Laden (deceased) and his Al-Qaida network in the years prior to the 11 September 2001 attacks in the United States. He has been directing the Taliban against the Government of Afghanistan and their allies in Afghanistan since 2001. Mohammed Omar commands the allegiance of other prominent military leaders in the region, such as Jalaluddin Haqqani. Gulbuddin Hekmatyar has also cooperated with Mohammed Omar and the Taliban. (84) Abdul Jabbar Omari. (alias (a) Mullah Jabar, (b) Muawin Jabbar). Title: Maulavi. Grounds for listing: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Belongs to Hottak tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427437 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Jabbar Omari, as at June 2008, worked as the deputy to Amir Khan Haqqani and commander of an armed group in the Siuri District of the Zabul Province. In June 2008, with a view to reinforcing their activities in the area, the Taliban leadership named him shadow Governor for the Zabul Province. (85) Mohammad Ibrahim Omari. (alias Ibrahim Haqqani). Title: Alhaj. Grounds for listing: Deputy Minister of Frontier Affairs under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Garda Saray, Waza Zadran District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Brother of Jalaluddin Haqqani Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1428541 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Ibrahim Omari was listed on 23 February 2001 as Deputy Minister of Frontier Affairs of the Taliban regime so falling within the provisions of Resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. Mohammad Ibrahim Omari is the brother of Jalaluddin Haqqani and Khalil Ahmed Haqqani, and the uncle of Sirajuddin Jallaloudine Haqqani, Nasiruddin Haqqani and Badruddin Haqqani (deceased). (86) Nooruddin Turabi Muhammad Qasim (alias (a) Noor ud Din Turabi, (b) Haji Karim). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Minister of Justice under the Taliban regime. Date of birth: (a) Approximately 1963, (b) Approximately 1955, (c) 1956. Place of birth: (a) Spin Boldak District, Kandahar Province, Afghanistan, (b) Chora District, Uruzgan Province, Afghanistan, (c) Dehrawood District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Deputy to Mullah Mohammed Omar. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427426 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nooruddin Turabi Muhammad Qasim was appointed as a Taliban military commander in Afghanistan as at mid-2009. He was appointed as a deputy to Taliban supreme leader Mohammed Omar and participated in Taliban shura meetings as at early 2009. (87) Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Deputy Minister of Education under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Darzab District, Faryab Province, Afghanistan, (b) Qush Tepa District, Jawzjan Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Taliban member responsible for Jawzjan Province in Northern Afghanistan until 2008. Involved in drug trafficking. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427380 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of May 2007, the Taliban leadership placed Abdul Salam Hanafi Ali Mardan Qul in charge of The Jawzujan Province. He was also the Taliban member responsible for Jawzjan Province in Northern Afghanistan until 2008. He is believed to be involved in drug trafficking. (88) Abdul Ghafar Qurishi Abdul Ghani (alias Abdul Ghaffar Qureshi). Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: (a) 1970, (b) 1967. Place of birth: Turshut village, Wursaj District, Takhar Province, Afghanistan. Nationality: Afghan. Passport No: D 000933 (Afghan passport issued in Kabul on 13 Sep. 1998). National identification No: 55130 (Afghan national identification card (tazkira)). Address: Khairkhana Section Number 3, Kabul, Afghanistan. Date of UN designation:25.1.2001. Other information: Involved in drug trafficking. Belongs to Tajik ethnic group. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5741515 (89) Yar Mohammad Rahimi. Title: Mullah. Grounds for listing: Minister of Communication of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Talugan village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Member of Taliban Supreme Council as at 2009. Believed to be in Afghanistan/Pakistan border area. Belongs to Nurzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427375 (90) Mohammad Hasan Rahmani (alias Gud Mullah Mohammad Hassan). Title: Mullah. Grounds for listing: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Deh Rawud District, Uruzgan Province, Afghanistan, (b) Chora District, Uruzgan Province, Afghanistan, (c) Charchino District, Uruzgan Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Has a prosthetic right leg. Member of Taliban Supreme Council as of mid-2013, acted as deputy of Mullah Mohammed Omar in Mar. 2010. Believed to be in Afghanistan/Pakistan border area. Belongs to Achekzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. Deceased as of 9 February 2016. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427431 (91) Habibullah Reshad. Title: Mullah. Grounds for listing: Head of Investigation Department, Ministry of Security (Intelligence) under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Waghaz District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Deputy Head (Intelligence) of the Quetta Military Council as of 2009. Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678333 (92) Abdulhai Salek. Title: Maulavi Grounds for listing: Governor of Uruzgan Province under the Taliban regime. Date of birth: Approximately 1965. Place of birth: Awlyatak Village, Gardan Masjid Area, Chaki Wardak District, Maidan Wardak Province, Afghanistan. Nationality: Afghan. Date of UN designation: 23.2.2001. Other information: Reportedly deceased in North Afghanistan in 1999. Belonged to Wardak tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678489 (93) Hamdullah Sunani (alias Sanani). Title: Maulavi. Grounds for listing: Head of Dar-ul-Efta (Fatwa Department) of Supreme Court under the Taliban regime. Date of birth: Approximately 1923. Place of birth: Dai Chopan District, Zabul Province, Afghanistan. Nationality: Afghan. Other information: Reportedly deceased in 2001. Belonged to Kakar tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Hamdullah Sunani's post as the Head of Dar-ul-Efta (Fatwa Department) came under the Supreme Court of the Taliban regime. (94) Noor Mohammad Saqib. Grounds for listing: Chief Justice of Supreme Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: (a) Bagrami District, Kabul Province, Afghanistan, (b) Tarakhel area, Deh Sabz District, Kabul Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Member of Taliban Supreme Council and Head of Taliban Religious Committee. Belongs to Ahmadzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427560 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Noor Mohammad Saqib is a member of the Taliban leadership and head of its Religious Committee, which acts as a judiciary branch of the Taliban. (95) Ehsanullah Sarfida Hesamuddin Akhundzada (alias (a) Ehsanullah Sarfadi, (b) Ehsanullah Sarfida). Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) under the Taliban regime. Date of birth: Between 1962 and 1963 (Approximately). Place of birth: Khatak village, Gelan District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: As of mid-2007, he provided support to the Taliban in the form of weapons and money. Believed to be in the Gulf region. Belongs to Taraki tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427441 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ehsanullah Sarfida was also Chairman of the Taliban's Central Bank. Later, he was appointed the Taliban's Administrator of Captured Provinces. Ehsanullah Sarfida was a member of the Taliban Inner Shura. Ehsanullah Sarfida was an Al-Qaida affiliate who provided support to the Taliban in the form of weapons and money. He was the district chief of Marja, Helmand Province, Afghanistan, as at mid-2007. (96) Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin). Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Grounds for listing: (a) Vice-Minister of Work and Social Affairs under the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Chaman District, Pakistan, (b) Spin Boldak District, Kandahar Province, Afghanistan. Date of UN designation:25.1.2001. Other information: Advisor to the Taliban Supreme Council as of mid-2013. Believed to be in Afghanistan/Pakistan border area. Belongs to Barakzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427433 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saduddin Sayyed also served as Vice-Minister of Work and Social Affairs of the Taliban regime. The UN list was updated on 8 March 2001 to reflect this. (97) Abdul Wali Seddiqi. Title: Qari. Grounds for listing: Third Secretary, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1974. Place of birth: Zilzilay village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Passport No: D 000769 (Afghan passport issued on 2.2.1997). Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446036 (98) Abdul Wahed Shafiq. Title: Maulavi. Grounds for listing: Deputy Governor of Kabul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Nangarhar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427520 (99) Said Ahmed Shahidkhel. Title: Maulavi. Grounds for listing: Deputy Minister of Education under the Taliban regime. Date of birth: approximately 1975. Place of birth: Spandeh (Espandi 'Olya) village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: In July 2003 he was in custody in Kabul, Afghanistan. Released from custody in 2007. Believed to be in Afghanistan/Pakistan border area. Member of the Taliban leadership council as of mid-2013. Belongs to Andar tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427378 (100) Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor, (d) Naib Imam). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Minister of Civil Aviation and Transportation under the Taliban regime. Date of birth: (a) Approximately 1960, (b) 1966. Place of birth: Band-e-Timur village, Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Passport No: SE-011697 (Afghan passport number issued on 25 Jan. 1988 in Kabul, expired on 23 Feb. 2000). Date of UN designation: 25.1.2001. Other information: Involved in drug trafficking as of 2011, primarily through Gerd-e-Jangal, Afghanistan. Active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007. Taliban Governor of Kandahar as of May 2007. Deputy to Mullah Abdul Ghani Baradar in the Taliban Supreme Council as of 2009. Taliban official responsible for four southern provinces of Afghanistan. Following the arrest of Mullah Baradar in February 2010 he was temporarily-in-charge of the Taliban Supreme Council. Believed to be in Afghanistan/Pakistan border area. Belongs to Ishaqzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. Reportedly killed in May 2016. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1494260 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Akhtar Mohammad Mansour Shah Mohammed is a prominent member of the Taliban leadership. He was repatriated to Afghanistan in September 2006 following detention in Pakistan. He is involved in drug trafficking and was active in the provinces of Khost, Paktia and Paktika in Afghanistan as of May 2007. He was also the Taliban Governor of Kandahar as of May 2007. He was actively involved in anti-governmental activity, in particular, recruiting individuals for the Taliban to fight against the Afghan Government and International Security Assistance Force. Akhtar Mohammad Mansour Shah Mohammed was the deputy chief of the supreme Taliban shura as at mid- 2009. He serves as a member of the Taliban leadership council and was assigned to be Chief of Military Affairs of the Taliban Gerdi Jangal Council before being appointed as a deputy to Mohammed Omar in March 2010. As at 2010 Akhtar Mohammad Mansour Shah Mohammed was directly responsible for Taliban activities in four provinces of southern Afghanistan and was appointed as the head of the Taliban civilian shura as at early 2010. Akhtar Mohammad Mansour Shah Mohammed was a deputy to Mullah Abdul Ghani Baradar Abdul Ahmad Turk in the Taliban Supreme Council as of 2009. Following the arrest of Mullah Baradar in February 2010 he was temporarily-in-charge of the Taliban Supreme Council. (101) Shamsuddin (alias Pahlawan Shamsuddin). Title: (a) Maulavi, (b) Qari. Grounds for listing: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim District, Badakhshan Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Believed to be in Afghanistan/Pakistan/Iran border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427518 (102) Shams Ur-Rahman Abdul Zahir (alias (a) Shamsurrahman, (b) Shams-u-Rahman, (c) Shamsurrahman Abdurahman, (d) Shams ur-Rahman Sher Alam). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Deputy Minister of Agriculture under the Taliban regime. Date of birth: 1969. Place of birth: Waka Uzbin village, Sarobi District, Kabul Province, Afghanistan. Nationality: Afghan. National identification No: (a) 2132370 (Afghan national identification card (tazkira)), (b) 812673 (Afghan national identification card (tazkira)). Date of UN designation:23.2.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Involved in drug trafficking. Belongs to Ghilzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4707215 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As at June 2007, Shams ur-Rahman Sher Alam was the Taliban member responsible for the Kabul Province. He was in charge of Taliban military operations in and around Kabul and has been involved in many attacks. He has involved in drug trafficking. (103) Abdul Ghafar Shinwari. Title: Haji. Grounds for listing: Third Secretary, Taliban Consulate General, Karachi, Pakistan. Date of birth:29.3.1965. Place of birth: Nangarhar Province, Afghanistan. Nationality: Afghan. Passport No: D 000763 (issued on 9.1.1997). Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Safi tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446032 (104) Mohammad Sarwar Siddiqmal Mohammad Masood (alias Mohammad Sarwar Siddiqmal). Grounds for listing: Third Secretary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1963. Place of birth: Jani Khel District, Paktia Province, Afghanistan Nationality: Afghan. National identification No: 19657 (Afghan identification card (tazkira)). Date of UN designation:25.1.2001. Other information: Belongs to Mangal tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665692 (105) Sher Mohammad Abbas Stanekzai Padshah Khan. Title: Maulavi. Grounds for listing: (a) Deputy Minister of Public Health under the Taliban regime, (b) Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qala-e-Abbas, Shah Mazar area, Baraki Barak District, Logar Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427421 (106) Ahmad Taha Khalid Abdul Qadir. Title: Maulavi. Grounds for listing: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Nangarhar Province, Afghanistan, (b) Khost Province, Afghanistan, (c) Siddiq Khel village, Naka District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation: 23.2.2001. Other information: Taliban member responsible for Nangarhar Province as at 2011. Believed to be in Afghanistan/Pakistan border area. Belongs to Zadran tribe. Close associate of Sirajuddin Jallaloudine Haqqani. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 1 Jun. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427521 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Taha also served under the Taliban regime as Governor of the Kunar Province at the end of 2001. He was responsible for Wardak Province for the Taliban as at September 2009. He was the Taliban member responsible for Nangarhar Province as at 2011. He is a close associate of Sirajuddin Jallaloudine Haqqani. (107) Abdul Raqib Takhari. Title: Maulavi. Grounds for listing: Minister of Repatriation under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Zardalu Darra village, Kalafgan District, Takhar Province, Afghanistan. Nationality: Afghan. Date of UN designation: 25.1.2001. Other information: Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces as at Dec. 2009. Confirmed killed on 17 February in Peshawar, Pakistan and buried in Takhar Province, Afghanistan. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678374 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Raqib Takhari was a member of the Taliban Supreme Council responsible for Takhar and Badakhshan Provinces as at December 2009. (108) Walijan. Title: Maulavi. Grounds for Listing: Governor of Jawzjan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Quetta, Pakistan, (b) Nimroz Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Member of the Taliban Gerd-e-Jangal Shura and Head of the Taliban Prisoners and Refugees Committee. Belongs to Ishaqzai tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427434 (109) Nazirullah Hanafi Waliullah (alias Nazirullah Aanafi Waliullah). Title: (a) Maulavi, (b) Haji. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1962. Place of birth: Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Date of UN designation: 25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446026 (110) Abdul-Haq Wassiq (alias: (a) Abdul-Haq Wasseq, (b) Abdul Haq Wasiq). Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) under the Taliban regime. Date of birth: (a) Approximately 1975, (b) 1971. Place of birth: Gharib village, Khogyani District, Ghazni Province, Afghanistan. Nationality: Afghan. Address: Qatar. Date of UN designation:31.1.2001. Other information: Review pursuant to Security Council Resolution 1822 (2008) was concluded on 27 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1427442 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul-Haq Wassiq is allied with Gulbuddin Hekmatyar. Under the Taliban regime, he held successive positions as local commander in Nimroz and Kandahar provinces. He then became Deputy Director- General of Intelligence, reporting to Qari Ahmadullah. In this function, he was in charge of handling relations with Al-Qaida  related foreign fighters and their training camps in Afghanistan. He was also known for his repressive methods against Taliban opponents in the South of Afghanistan. (111) Mohammad Jawad Waziri. Grounds for listing: UN Department, Ministry of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Jaghatu District, Maidan Wardak Province, Afghanistan, (b) Sharana District, Paktia Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Belongs to Wazir tribe. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 23 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678350 (112) Abdul Rahman Zahed (alias Abdul Rehman Zahid). Title: Mullah. Grounds for listing: Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kharwar District, Logar Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 21 Jul. 2010. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678501 (113) Mohammad Zahid (alias (a) Jan Agha Ahmadzai, (b) Zahid Ahmadzai). Title: Mullah. Grounds for listing: Third Secretary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1971. Place of birth: Logar Province, Afghanistan. Nationality: Afghan. Passport number: D 001206 (issued on 17.7.2000). Date of UN designation:25.1.2001. Other information: Believed to be in Afghanistan/Pakistan border area. Review pursuant to Security Council Resolution 1822 (2008) was concluded on 29 Jul. 2010. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/1446039 (114) Faizullah Khan Noorzai (alias: (a) Haji Faizullah Noor, (b) Faizullah Noorzai Akhtar Mohammed Mira Khan, (c) Hajji Faizullah Khan Noorzai; Haji Faizuulah Khan Norezai; Haji Faizullah Khan; Haji Fiazullah, (d) Haji Faizullah Noori, (e) Haji Pazullah Noorzai, (f) Haji Mullah Faizullah). Title: Haji. Address: (a) Boghra Road, Miralzei Village, Chaman, Baluchistan Province, Pakistan, (b) Kalay Rangin, Spin Boldak District, Kandahar Province, Afghanistan. Date of birth: (a) 1966, (b) 1961, (c) between 1968 and 1970, (d) 1962. Place of birth: (a) Lowy Kariz, Spin Boldak District, Kandahar Province, Afghanistan, (b) Kadanay, Spin Boldak District Kandahar Province, Afghanistan, (c) Chaman, Baluchistan Province, Pakistan. Nationality: Afghan. Date of UN designation: 4.10.2011. Other information: Prominent Taliban financier. As of mid-2009, supplied weapons, ammunition, explosives and medical equipment to Taliban fighters; and raised funds for the Taliban, and provided training to them, in the Afghanistan/Pakistan border region. Has previously organized and funded Taliban operations in Kandahar Province, Afghanistan. As of 2010, travelled to and owned businesses in Dubai, United Arab Emirates, and Japan. Belongs to Noorzai tribe, Miralzai sub-tribe. Brother of Malik Noorzai. Father's name is Akhtar Mohammed (a.k.a.: Haji Mira Khan). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678606 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Faizullah Noorzai Akhtar Mohammed Mira Khan has served as a prominent Taliban financier with whom senior Taliban leaders invested funds. He has collected over USD 100 000 for the Taliban from donors in the Gulf and in 2009 gave a portion of his own money. He also financially supported a Taliban commander in Kandahar Province and has provided funding to assist with training Taliban and Al-Qaida fighters who were to conduct attacks against Coalition and Afghan military forces. As of mid-2005, Faizullah organized and funded Taliban operations in Kandahar Province, Afghanistan. In addition to his financial support, Faizullah has otherwise facilitated Taliban training and operations. As of mid-2009, Faizullah supplied weapons, ammunition, explosives, and medical equipment to Taliban fighters from southern Afghanistan. In mid-2008, Faizullah was responsible for housing Taliban suicide bombers and moving them from Pakistan into Afghanistan. Faizullah has also provided anti- aircraft missiles to the Taliban, helped move Taliban fighters around Helmand Province, Afghanistan, facilitated Taliban suicide bombing operations and given radios and vehicles to Taliban members in Pakistan. As of mid-2009, Faizullah operated a madrassa (religious school) in the Afghanistan/Pakistan border region, where tens of thousands of dollars were raised for the Taliban. Faizullah's madrassa grounds were used to provide training to Taliban fighters in the construction and use of improvised explosive devices (IEDs). As of late 2007, Faizullah's madrassa was used to train Al-Qaida fighters who were later sent to Kandahar Province, Afghanistan. In 2010, Faizullah maintained offices and possibly owned properties, including hotels, in Dubai, the United Arab Emirates. Faizullah regularly travelled to Dubai and Japan with his brother, Malik Noorzai, to import cars, auto parts and clothing. As of early 2006, Faizullah owned businesses in Dubai and Japan. (115) Malik Noorzai (alias: (a) Hajji Malik Noorzai, (b) Hajji Malak Noorzai, (c) Haji Malek Noorzai, (d) Haji Maluk, (e) Haji Aminullah, (f) Allah Muhammad). Title: Haji. Grounds for listing: Taliban financier. Address: (a) Boghra Road, Miralzei Village, Chaman, Baluchistan Province, Pakistan, (b) Kalay Rangin, Spin Boldak District, Kandahar Province, Afghanistan. Date of Birth: (a) 1957, (b) 1960, (c) 1 January 1963. Place of birth: (a) Chaman border town, Pakistan, (b) Pishin, Baluchistan Province, Pakistan. Nationality: Afghan. Passport No: Pakistani passport number FA0157612, issued on 23 July 2009, expires on 22 July 2014, officially cancelled as of 2013, issued under name Allah Muhammad. National identification No: Pakistani national identification number 54201-247561-5, officially cancelled as of 2013. Date of UN designation: 4.10.2011. Other information: Taliban financier. Owns businesses in Japan and frequently travels to Dubai, United Arab Emirates, and Japan. As of 2009, facilitated Taliban activities, including through recruitment and the provision of logistical support. Believed to be in the Afghanistan/Pakistan border area. Belongs to Noorzai tribe. Brother of Faizullah Khan Noorzai. Father's name is Haji Akhtar Muhammad. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4670985 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Malik Noorzai is a Pakistan-based businessman who has provided financial support to the Taliban. Malik and his brother, Faizullah Noorzai Akhtar Mohammed Mira Khan, have invested millions of dollars in various businesses for the Taliban. In late 2008, Taliban representatives approached Malik as a businessman with whom to invest Taliban funds. Since at least 2005, Malik has also personally contributed tens of thousands of dollars and distributed hundreds of thousands of dollars to the Taliban, some of which was collected from donors in the Gulf region and Pakistan and some of which was Malik's own money. Malik also handled a hawala account in Pakistan that received tens of thousands of dollars transferred from the Gulf every few months to support Taliban activities. Malik has also facilitated Taliban activities. As of 2009, Malik had served for 16 years as the chief caretaker of a madrassa (religious school), in the Afghanistan/ Pakistan border region, that was used by the Taliban to indoctrinate and train recruits. Among other things, Malik delivered the funds that supported the madrassa. Malik, along with his brother, has also played a role in storing vehicles to be used in Taliban suicide bombing operations and has helped move Taliban fighters around Helmand Province, Afghanistan. Malik owns businesses in Japan and frequently visits Dubai and Japan for business. As early as 2005, Malik owned a vehicle import business in Afghanistan that imported vehicles from Dubai and Japan. He has imported cars, auto parts and clothing from Dubai and Japan for his businesses, in which two Taliban commanders have invested. In mid-2010, Malik and his brother secured the release of hundreds of cargo containers, reportedly worth millions of dollars, which Pakistani authorities seized earlier that year because they believed the recipients had a connection to terrorism. (116) Abdul Aziz Abbasin (alias: Abdul Aziz Mahsud). Date of Birth: 1969. Place of Birth: Sheykhan Village, Pirkowti Area, Orgun District, Paktika Province, Afghanistan. Date of UN designation: 4.10.2011. Other information: Key commander in the Haqqani Network under Sirajuddin Jallaloudine Haqqani. Taliban Shadow Governor for Orgun District, Paktika Province as of early 2010. Operated a training camp for non-Afghan fighters in Paktika Province. Has been involved in the transport of weapons to Afghanistan. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4639645 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Aziz Abbasin is a key commander in the Haqqani Network, a Taliban-affiliated group of militants that operates from Eastern Afghanistan and North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. As of early 2010, Abbasin received orders from Sirajuddin Haqqani and was appointed by him to serve as the Taliban shadow governor of Orgun District, Paktika Province, Afghanistan. Abbasin commands a group of Taliban fighters and has assisted in running a training camp for foreign fighters based in Paktika Province. Abbasin has also been involved in ambushing vehicles supplying Afghan government forces and in the transport of weapons to Afghanistan. (117) Ahmad Zia Agha (alias (a) Zia Agha, (b) Noor Ahmad, (c) Noor Ahmed, (d) Sia Agha Sayeed). Title: Haji. Date of birth: 1974. Place of birth: Maiwand District, Kandahar Province, Afghanistan. Date of UN designation:6.1.2012. Other information: Senior Taliban official with military and financial responsibilities as at 2011. Leader of the Taliban's Military Council as of 2010. In 2008 and 2009, served as a Taliban finance officer and distributed money to Taliban commanders in Afghanistan/Pakistan border area. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4653034 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmad Zia Agha is a senior Taliban leader with military and financial responsibilities. In 2010, Ahmad Zia Agha was the leader of the Taliban's military shura (council), which directed Taliban military operations in western Afghanistan. In 2009, Ahmad Zia Agha served as a Taliban finance officer and distributed money to Taliban commanders. As part of his financial responsibilities, Ahmad Zia Agha transferred tens of thousands of dollars to Taliban shadow provincial governors; the Taliban's shura treasurer also entrusted Ahmad Zia Agha with hundreds of thousands of dollars to fund improvised explosive device (IED) operations. In 2008, Ahmad Zia Agha was involved in distributing funds to Taliban commanders in Afghanistan and transferred money to individuals associated with the Taliban outside the country. He has also facilitated communications. (118) Fazl Rabi (alias (a) Fazl Rabbi, (b) Fazal Rabi, (c) Faisal Rabbi). Ground for listings: Senior official in Konar Province during the Taliban regime. Date of birth: (a) 1972, (b) 1975. Place of birth: (a) Kohe Safi District, Parwan Province, Afghanistan, (b) Kapisa Province, Afghanistan, (c) Nangarhar Province, Afghanistan, (d) Kabul Province, Afghanistan. Nationality: Afghan. Date of UN designation:6.1.2012. Other information: Represents and provides financial and logistical support to the Haqqani Network, which is based in Afghanistan/Pakistan border area. Member of the Taliban Financial Council. Has travelled abroad to raise funds on behalf of Sirajuddin Jallaloudine Haqqani, Jalaluddin Haqqani, the Haqqani network and the Taliban. Believed to be in Afghanistan/Pakistan border area. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678547 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Fazl Rabi provides financial and logistical support to the Haqqani Network, a Taliban-affiliated group of militants that operates from the Afghanistan/Pakistan border region. Rabi has traveled abroad to raise money for the Haqqani Network and has also helped to collect money for the military activities of the Taliban. In February 2009, Rabi traveled to Dubai, United Arab Emirates, to fundraise and conduct meetings on behalf of Sirajuddin Haqqani, a senior Haqqani Network leader. Rabi has also traveled to the Gulf to raise funds for Jalaluddin Haqqani, the patriarch of the Haqqani Network. Rabi is also a member of the Taliban's financial shura and has dispersed funds to Taliban commanders and officials. Rabi has been involved in sending suicide bombers to Afghanistan and has coordinated the Haqqani Network's relationship with other militant groups. While serving as the top Taliban official in Konar Province during the Taliban regime, Rabi was involved in shipping illegal narcotics out of Afghanistan. Following the fall of the Taliban in late 2001, Rabi fled to the Afghanistan/Pakistan border region. (119) Mohammad Aman Akhund (alias (a) Mohammed Aman, (b) Mullah Mohammed Oman, (c) Mullah Mohammad Aman Ustad Noorzai, (d) Mullah Mad Aman Ustad Noorzai, (e) Sanaullah). Date of birth: 1970. Place of birth: Bande Tumur Village, Maiwand District, Kandahar Province, Afghanistan. Date of UN designation:6.1.2012. Other information: Senior Taliban member as at 2011 with financial duties, including raising funds on behalf of the leadership. Has provided logistical support for Taliban operations and channelled proceeds from drug trafficking to arms purchases. Has acted as secretary to Taliban leader Mullah Mohammed Omar and as his messenger at senior-level meetings of the Taliban. Also associated with Gul Agha Ishakzai. Member of Mullah Mohammed Omar's inner circle during the Taliban regime. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4665005 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Aman Akhund is a senior Taliban member who performs finance-related duties and has acted as Taliban leader Mullah Mohammed Omar's secretary. In early 2010, Aman Akhund and Gul Agha Ishakzai, the head of the Taliban financial commission, collected over USD 300 000 in the Gulf on behalf of the Taliban military leadership. Aman Akhund has attended senior-level Taliban meetings, where he delivered oral and written messages from Mullah Omar. Aman Akhund has also provided logistical support to Taliban operations and has been involved in collecting money from the drug trade in order to buy weapons for the Taliban. During the Taliban regime, Aman Akhund was a member of Mullah Omar's shura. (120) Ahmed Jan Wazir Akhtar Mohammad (alias: (a) Ahmed Jan Kuchi, (b) Ahmed Jan Zadran). Grounds for listing: Official of the Ministry of Finance during the Taliban regime. Date of birth: 1963. Place of birth: Barlach Village, Qareh Bagh District, Ghazni Province, Afghanistan. Date of UN designation: 6.1.2012. Other information: Key commander of the Haqqani Network, which is based in Afghanistan/Pakistan border area. Acts as deputy, spokesperson and advisor for Haqqani Network senior leader Sirajuddin Jallaloudine Haqqani. Liaises with the Taliban Supreme Council. Has travelled abroad. Liaises with and provides Taliban commanders in Ghazni Province, Afghanistan, with money, weapons, communications equipment and supplies. Reportedly deceased as of 2013. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4678368 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmed Jan Wazir is a key commander in the Haqqani Network, a Taliban-affiliated group of militants that operates from the Afghanistan/ Pakistan border region. Ahmed Jan Wazir acts as a deputy, advisor and spokesperson for Sirajuddin Haqqani, a senior leader of the Haqqani Network, and conducts meetings on behalf of the Haqqani Network. In late 2010, Ahmed Jan Wazir travelled with senior Haqqani Network members to the Gulf. Ahmed Jan Wazir has represented the Haqqani Network at the Taliban's shura and has served as a conduit between the Haqqani Network and the Taliban in Ghazni Province, Afghanistan. In 2008, Taliban and Al-Qaida militants appointed Ahmed Jan Wazir as a Taliban commander in Ghazni Province. He has provided other Taliban commanders in Ghazni Province with money and supplies, including weapons and communications equipment. During the Taliban regime, he was employed by the Ministry of Finance. (121) Abdul Samad Achekzai (alias Abdul Samad). Date of birth: 1970. Place of birth: Afghanistan. Nationality: Afghan. Date of UN designation:2.3.2012. Other information: Senior Taliban member responsible for the manufacturing of improvised explosive devices (IED). Involved in recruiting and deploying suicide bombers to conduct attacks in Afghanistan. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4652670 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Samad Achekzai is a senior Taliban member involved in manufacturing improvised explosive devices (IEDs) and running the group's IED support network. Samad, as at mid-2010, was responsible for IED component procurement and storage, detonator construction, and IED training in support of Taliban fighters in western and southern Afghanistan. Samad has also been involved in attacks in Afghanistan on behalf of the Taliban. As of early 2011, Samad was working with a Taliban member to assassinate an Afghan Border Police commander and had recruited a suicide bomber for the task. At that time, Samad had deployed five suicide bombers to Afghanistan to conduct attacks on International Security Assistance Force and Afghan authorities. In early 2010, Samad sent five Taliban suicide bombers to Kandahar to target Afghan authorities there. (122) Bakht Gul (alias: (a) Bakhta Gul, (b) Bakht Gul Bahar, (c) Shuqib). Date of Birth: 1980. Place of Birth: Aki Village, Zadran District, Paktiya Province, Afghanistan. Nationality: Afghan. Address: Miram Shah, North Waziristan, Federally Administered Tribal Areas, Pakistan. Date of UN designation: 27.6.2012. Other information: Communications assistant to Badruddin Haqqani (deceased). Also coordinates movement of Haqqani insurgents, foreign fighters and weapons in the Afghanistan/Pakistan border area. Belongs to Zadran tribe. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4721045 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Bakht Gul has been a key Haqqani Network communications official since at least 2009, when his predecessor was arrested in Afghanistan. As of 2011, Gul continued to report directly to Badruddin Haqqani (deceased), a senior Haqqani Network leader, and has acted as an intermediary for those wishing to contact him. Gul's responsibilities include relaying reports from commanders in Afghanistan to senior Haqqani Network officials, Taliban media officials, and legitimate media outlets in Afghanistan. Gul also works with Haqqani Network officials, including Badruddin Haqqani, to coordinate the movement of Haqqani Network insurgents, foreign fighters and weapons in the Afghanistan-Pakistan border region and eastern Afghanistan. As of 2010, Gul relayed operational orders from Badruddin Haqqani to fighters in Afghanistan. In late 2009, Gul distributed money to Haqqani Network sub-commanders travelling between Miram Shah and Afghanistan. (123) Abdul Satar Abdul Manan (alias (a) Haji Abdul Sattar Barakzai, (b) Haji Abdul Satar, (c) Haji Satar Barakzai, (d) Abdulasattar). Title: Haji. Date of Birth: 1964. Place of Birth: (a) Mirmandaw village, Nahr-e Saraj District, Helmand Province, Afghanistan, (b) Mirmadaw village, Gereshk District, Helmand Province, Afghanistan, (c) Qilla Abdullah, Baluchistan Province, Pakistan. Passport No: AM5421691 (Pakistan passport, expires on 11 Aug. 2013). National identification No: (a) Pakistan National Identification number 5420250161699, (b) Afghan National Identification number 585629. Address: (a) Kachray Road, Pashtunabad, Quetta, Baluchistan Province, Pakistan, (b) Nasrullah Khan Chowk, Pashtunabad Area, Baluchistan Province, Pakistan, (c) Chaman, Baluchistan Province, Pakistan, (d) Abdul Satar Food Shop, Ayno Mina 0093, Kandahar Province, Afghanistan. Date of UN designation: 29.6.2012. Other information: Co-owner of Haji Khairullah Haji Sattar Money Exchange and associated also with Khairullah Barakzai. Belongs to Barakzai tribe. Father's name is Hajji 'Abd-al Manaf. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4998005 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Satar Abdul Manan is a co-owner and operator of Haji Khairullah Haji Sattar Money Exchange. Satar and Khairullah Barakzai Khudai Nazar have co-owned and jointly operated hawalas (informal money remittance services) known as HKHS throughout Afghanistan, Pakistan, and Dubai and managed an HKHS branch in the Afghanistan-Pakistan border region. As of late 2009, Satar and Khairullah had an equal partnership in HKHS. Satar founded HKHS and customers chose to use HKHS in part because of Satar's and Khairullah's well- known names. Satar has donated thousands of dollars to the Taliban to support Taliban activities in Afghanistan and has distributed funds to the Taliban using his hawala. As of 2010, Satar provided financial assistance to the Taliban, and a Taliban commander and his associates may have transferred thousands of dollars through Satar in support of the insurgency. As of late 2009, Satar hosted senior Taliban members, provided tens of thousands of dollars to aid the Taliban's fight against Coalition Forces in Marjah, Nad'Ali District, Helmand Province, Afghanistan, and helped to transport a Taliban member to Marjah. As of 2008, Satar and Khairullah collected money from donors and distributed the funds to the Taliban using their hawala. (124) Khairullah Barakzai Khudai Nazar (alias (a) Haji Khairullah, (b) Haji Khair Ullah, (c) Haji Kheirullah, (d) Haji Karimullah, (e) Haji Khair Mohammad). Title: Haji. Grounds for listing: Co-owner of Haji Khairullah Haji Sattar Money Exchange. Date of Birth: 1965. Place of Birth: (a) Zumbaleh village, Nahr-e Saraj District, Helmand Province, Afghanistan, (b) Mirmadaw village, Gereshk District, Helmand Province, Afghanistan, (c) Qilla Abdullah, Baluchistan Province, Pakistan. Passport No: BP4199631 (Pakistan passport, expires on 25 June 2014, officially cancelled as of 2013). National identification No: Pakistan National Identification number 5440005229635, officially cancelled as of 2013. Address: Abdul Manan Chowk, Pashtunabad, Quetta, Baluchistan Province, Pakistan. Date of UN designation: 29.6.2012. Other information: Co-owner of Haji Khairullah Haji Sattar Money Exchange (TAe.010) and associated also with Abdul Satar Abdul Manan. Belongs to Barakzai tribe. Father's name is Haji Khudai Nazar. Alternative father's name is Nazar Mohammad. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/4722167 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khairullah Barakzai Khudai Nazar is a co-owner and operator of Haji Khairullah Haji Sattar Money Exchange (HKHS). As of late 2009, Khairullah and Abdul Satar Abdul Manan had an equal partnership in HKHS. They jointly operated hawalas known as HKHS throughout Afghanistan, Pakistan, and Dubai and managed an HKHS branch in the Afghanistan-Pakistan border region. As of early 2010, Khairullah was the chief of the HKHS branch in Kabul. As of 2010, Khairullah was a hawaladar for Taliban senior leadership and provided financial assistance to the Taliban. Khairullah, along with his business partner Satar, provided thousands of dollars to the Taliban to support Taliban activities in Afghanistan. As of 2008, Khairullah and Satar collected money from donors and distributed the funds to the Taliban using their hawala. (125) Abdul Rauf Zakir (alias Qari Zakir). Title: Qari Date of birth: Between 1969 and 1971. Place of Birth: Kabul Province, Afghanistan Nationality: Afghan. Date of UN designation: 5.11.2012. Other information: Chief of suicide operations for the Haqqani Network under Sirajuddin Jallaloudine Haqqani and in charge of all operations in Kabul, Takhar, Kunduz and Baghlan provinces. Oversees training of suicide attackers and provides instructions on how to construct improvised explosives devices (IEDs). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5039797 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Rauf Zakir is the chief of suicide operations for the Haqqani Network and the commander in charge of all operations in Kabul, Takhar, Kunduz and Baghlan provinces, Afghanistan. Zakir approached the Haqqani Network leader Sirajuddin Haqqani in approximately 2008, requesting financial assistance in exchange for expanding Haqqani Network influence and operations into northern Afghanistan, and has become a trusted associate and confidant of Sirajuddin. As the chief of suicide operations, Zakir is responsible for training recruits. Under his programme, recruits are trained in basic small arms, heavy weapons, and basic improvised explosive device (IED) construction. Zakir has been involved in many of the Haqqani Network's high-profile suicide attacks and is partially responsible for making some of the final determinations on whether or not to proceed with large-scale attacks planned by local, district-level commanders. Attacks using personnel selected from Zakir's training programme include the June 2011 attack on the Intercontinental Hotel in Kabul, which killed 11 civilians and two Afghan policemen, and the September 2011 attack on the United States Embassy in Kabul, which killed 16 Afghans, including at least six children. (126) Mohammed Qasim Mir Wali Khudai Rahim (alias (a) Muhammad Qasim, (b) Abdul Salam). Title: Haji. Date of birth: Between 1975 and 1976. Place of birth: (a) Minar village, Garmser District, Helmand Province, Afghanistan, (b) Darweshan Village, Garmser District, Helmand Province. Nationality: Afghan. National identification No: (a) Afghan national identification card (tazkira) number 57388 issued in Lashkar Gah District, Helmand Province, Afghanistan, (b) Residential card number 665, Ayno Maina, Kandahar Province, Afghanistan. Address: (a) Wesh, Spin Boldak District, Kandahar Province, Afghanistan, (b) Safaar Bazaar, Garmser District, Helmand Province, Afghanistan, (c) Room number 33, 5th Floor Sarafi Market, Kandahar City, Kandahar Province, Afghanistan. Date of UN designation:21.11.2012. Other information: Owner of Rahat Ltd. Involved in the supply of weapons for Taliban, including improvised explosive devices (IED). Arrested in 2012 and in custody in Afghanistan as of January 2013. Associated with Rahat Ltd.. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5041285 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Qasim Mir Wali Khudai Rahim is the owner of Rahat Ltd., which has branches across Afghanistan, Pakistan and Iran and participates in the financing and facilitation of the Taliban insurgency. Taliban senior figures have personally met Qasim and Rahat Ltd. branch managers. They have also frequented Rahat Ltd. branches and used Qasim's services to receive, store and send funds to support both their insurgent operations inside Afghanistan and the Taliban's narcotics fundraising activities.During a meeting with Taliban senior figures in 2011, Qasim demonstrated his witting complicity in handling Taliban funding through Rahat Ltd. branches in Afghanistan and Pakistan. Qasim has been personally associated with Taliban insurgent commanders inside Afghanistan and networks involved in the supply of weapons including improvised explosive devices (IED). Qasim has used Rahat Ltd. to provide financial services to his own and others' narcotics networks which are located in the Afghanistan/Pakistan border region and affiliated to the Taliban. (127) Ahmed Shah Noorzai Obaidullah (alias: (a) Mullah Ahmed Shah Noorzai, (b) Haji Ahmad Shah, (c) Haji Mullah Ahmad Shah, (d) Maulawi Ahmed Shah, (e) Mullah Mohammed Shah). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Provided financial services to Ghul Agha Ishakzai and other Taliban in Helmand Province. Date of birth: (a) 1 January 1985, (b) 1981. Place of birth: Quetta, Pakistan. Passport No: Pakistani passport number NC5140251 issued on 23 October 2009 expires on 22 October 2014, officially cancelled as of 2013. National identification No: Pakistani national identity card number 54401-2288025-9, officially cancelled as of 2013. Address: Quetta, Pakistan. Date of UN Designation: 26.2.2013. Other information: Owns and operates the Roshan Money Exchange. Provided financial services to Ghul Agha Ishakzai and other Taliban in Helmand Province. Alternative title is Maulavi. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5278407 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmed Shah Noorzai Obaidullah owns and operates the Roshan Money Exchange, which provides financial, material, or technological support for, or financial or other services to or in support of, the Taliban. Roshan Money Exchange stores and transfers funds in support of Taliban military operations and the Taliban's role in the Afghan narcotics trade. As of 2011, Roshan Money Exchange was one of the primary money service providers (or hawalas) used by Taliban officials in Helmand Province, Afghanistan. Ahmed Shah has provided hawala services to Taliban leaders in Helmand Province for a number of years and, as of 2011, was a trusted Taliban money service provider. In early 2012, the Taliban ordered Ahmed Shah to transfer money to a number of hawalas in Lashkar Gah, Helmand Province, from which a senior Taliban commander would then allocate the funds. In late 2011, Ahmed Shah consolidated hundreds of thousands of US dollars to pass to the Taliban Finance Commission and transferred hundreds of thousands of US dollars for the Taliban, including to senior Taliban commanders. Also in late 2011, Ahmed Shah received through his hawala branch in Quetta, Pakistan, a transfer on behalf of the Taliban, money from which was used to purchase fertilizer and IED components, including batteries and detonator cord. In mid-2011, Taliban finance commission head Gul Agha Ishakzai instructed Ahmed Shah to deposit several million US dollars into Roshan Money Exchange for the Taliban. Gul Agha explained that when a money transfer was required, he would inform Ahmed Shah of the Taliban recipient. Ahmed Shah would then provide the required funds through his hawala system. As of mid-2010, Ahmed Shah moved money between Pakistan and Afghanistan for Taliban commanders and for narcotics traffickers. In addition to his facilitation activities, Ahmed Shah also donated large but unspecified sums of money to the Taliban in 2011. (128) Adam Khan Achekzai (alias (a) Maulavi Adam Khan, (b) Maulavi Adam). Title: Maulavi. Date of birth: (a) 1970, (b) 1972, (c) 1971, (d) 1973, (e) 1974, (f) 1975. Place of birth: Kandahar Province, Afghanistan. Address: Chaman, Baluchistan Province, Pakistan. Nationality: Pakistani. Date of UN Designation:16.4.2013. Other information: Improvised explosive device manufacturer and facilitator for the Taliban. Taliban member responsible for Badghis Province, Afghanistan, as at mid  2010. Former Taliban member responsible for Sar-e Pul and Samangan Provinces, Afghanistan. As Taliban military commander in Kandahar Province, Afghanistan, he was involved in organizing suicide attacks in neighboring provinces. Associated with Abdul Samad Achekzai. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5304878 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Adam Khan Achekzai is an improvised explosive device (IED) manufacturer and facilitator for the Taliban. As of 2012, Adam constructed IEDs and had trained approximately 150 IED makers in support of the Taliban. As of late 2010, Adam was a Taliban military leader who was responsible for the production of IEDs and suicide vests. Adam was a deputy of Taliban IED facilitator Abdul Samad Achekzai and, as Samad's deputy, coordinated procurement activities for the network. In addition to his IED facilitation duties, Adam has filled other leadership roles for the Taliban. In mid-2010, Adam was named the Taliban head for Badghis Province, Afghanistan. Adam is also the former Taliban head for Sar-e Pul and Samangan Provinces, Afghanistan. As a Taliban military leader in Qandahar Province, Afghanistan, Adam was involved in organising suicide attacks in neighbouring provinces. (129) Rahmatullah Shah Nawaz. Title: Alhaj Designation: na DOB: (a) 1981, (b) 1982. POB: Shadal (variant Shadaal) Bazaar, Achin District, Nangarhar Province, Afghanistan. Good quality a.k.a.: (a) Qari Rahmat (previously listed as), (b) Kari Rahmat. Low quality a.k.a.: na. Nationality: Afghan. Passport No: na. National identification No: na. Address: (a) Kamkai Village, Achin District, Nangarhar Province, Afghanistan, (b) Kamkai Village, Achin District, Nangarhar Province, Afghanistan, (c) Surkhel village, Achin District, Nangarhar Province, Afghanistan, (d) Batan village, Achin District, Nangarhar Province, Afghanistan. Date of UN designation: 21.8.2014. Other information: Physical description: eye colour brown, hair colour: black, weight: 77-81 kg, height: 178 cm short-to-medium black beard, short black hair. Belongs to Shinwari tribe, Sepahi sub-tribe. A Taliban commander since at least Feb. 2010. Collects taxes and bribes on behalf of the Taliban as of April 2015. Liaises with and provides Taliban operatives in Nangarhar Province, Afghanistan, with information, guidance, housing and weapons and has emplaced improvised explosive devices (IED) and conducted attacks against International Security Assistance Force (ISAF) and Afghan forces. Involved in drug trafficking and operates heroin laboratory in Abdulkhel village, Achin district, Nangarhar province, Afghanistan. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5810480 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Qari Rahmat has been a Taliban commander since at least February 2010. In early 2013, Rahmat served as a Taliban commander in the Shadaal Bazaar area of Achin District, Nangarhar Province, Afghanistan. Rahmat directed the activities of approximately 300 Taliban operatives in Achin District and provided operational guidance and weapons to these operatives. In late 2012, Rahmat led an attack on Afghan forces in Kot District, Nangarhar Province, Afghanistan. As of mid-2012, Rahmat served under the Taliban shadow district chief for Achin District, Nangarhar Province, Afghanistan. During this time, Rahmat was a Taliban facilitator who emplaced improvised explosive devices and conducted attacks against International Security Assistance Force (ISAF) and Afghan forces. Rahmat also collects taxes and bribes on behalf of the Taliban. As of early 2013, Rahmat collected taxes on behalf of the Taliban from drug traffickers based in the Shadaal Bazaar, Achin District, Nangarhar Province. As of mid-2012, Rahmat was in charge of collecting taxes from narcotics traffickers for the Taliban. Rahmat provides intelligence information to the Taliban. As of early 2013, Rahmat provided his Taliban superiors with information on the activities of Afghan government officials and Afghan security forces in Achin District, Nangarhar Province. Rahmat gathered intelligence for the Taliban from Afghan Government employees as of mid-2012 and also conducted investigations to expose ISAF and Afghan Government informants for the benefit of the Taliban. Rahmat has also provided lethal aid, housing, and guidance to Taliban fighters. As of late 2012, Rahmat provided rocket-propelled grenades, PKM light machine guns, and AK-47 assault rifles to the Taliban. Rahmat also sheltered Taliban fighters at his guest house and provided tactical guidance to Taliban fighters during this period. As of late 2011, Rahmat had a guest house in Achin District where Taliban members often stayed. (130) Qari Saifullah Tokhi (alias: (a) Qari Saifullah, (b) Qari Saifullah Al Tokhi, (c) Saifullah Tokhi, (d) Qari Sahab). Title: Qari. Address: Chalo Bawari area, Quetta City, Baluchistan Province, Pakistan. Date of Birth: Approximately 1964. Place of Birth: Daraz Village, Jaldak wa Tarnak District, Zabul Province, Afghanistan. Nationality: Afghan. Date of UN designation: 19.3.2014. Other information: Believed to be in Afghanistan/Pakistan border area. Taliban Shadow Deputy Governor and operational commander in Zabul Province, Afghanistan, responsible for the laying of improvised explosive devices and the organisation of suicide attacks. Physical description: height: 180 cm; weight: approximately 90 kg; build: athletic build; eye colour: brown; hair colour: red; complexion: medium brown. Distinguishing physical marks: large round face, full beard, and walks with a limp due to plastic prosthesis in place of his left lower leg. Ethnic background: Pashtun; Belongs to Tokhi tribe, Barkozai sub-tribe (alternative tribe spelling: Torchi). Barkozai (alternative tribe spelling: Bakorzai, ) sub-tribe, Kishta Barkorzai (lower Barkorzai) clan. Marital Status: married. Father's name: Agha Mohammad. Brother's name: Humdullah. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5778692 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Qari Saifullah Tokhi is the Taliban shadow Deputy Governor and an operational commander in eastern Zabul Province, Afghanistan. He has directly commanded two groups of approximately 50 Taliban fighters and had command over Taliban commanders in Zabul Province. Qari Saifullah Tokhi has used these groups to organize terrorist activities against the government of the Islamic Republic of Afghanistan and Coalition Forces in eastern Zabul Province. Qari Saifullah Tokhi also issued orders to his subordinates, who conducted improvised explosive device (IED) attacks, small arms fire attacks, and rocket attacks in Zabul Province. Three Taliban fighters were killed on the night of 2 December 2012, in Qalat District, Zabul Province, Afghanistan. They were caught emplacing IEDs and were killed as a result. All three men were known as Qari Saifullah Tokhi's men. On 14 January 2012, six Taliban insurgents subordinate to Qari Saifullah Tokhi attacked an International Security Assistance Force (ISAF) convoy. The Taliban insurgents attacked the convoy in the vicinity of Abdul Haq Kalay Village, Tarnak Wa Jaldak District with rocket propelled grenades (RPGs). On 28 September 2011, two suicide bombers under the direction of Taliban commander Qari Saifullah Tokhi were planning attacks. One suicide bomber planned to attack the provincial reconstruction team (PRT) in Qalat District, Zabul Province. The second suicide bomber planned to attack an ISAF base in Shajoy District. The suicide bombers had planned to attack coalition forces bases between 29 September and 1 October 2011. The Taliban, under the leadership of Qari Saifullah Tokhi, warned local mobile phone networks on 20 April 2011 to shut down their services in Zabul Province. If services were not shut down in accordance with Taliban direction, the Taliban threatened to destroy their antennas along the roads in Zabul Province. On 25 November 2010, Qari Saifullah Tokhi ordered a Taliban commander and Taliban shadow sub-Governor of Atghar District, Zabul Province, to transport light weapons to Qalat City, the capital of Zabul Province. The shipment included approximately 25 Kalashnikov rifles, 10 machine guns, five RPGs, and 20 grenades. Suicide bombers planned to use these weapons against ISAF forces and Afghan National Security Forces, specifically targeting the Second Afghan National Army Brigade and the Police Headquarters. (131) Yahya Haqqani (alias: (a) Yaya, (b) Qari Sahab). Address: A Haqqani Madrassa in the Afghanistan/Pakistan Border Area. Date of birth: (a) 1982, (b) 1978. Nationality: Afghan. Date of UN designation: 31.7.2014. Other information: Senior Haqqani Network (HQN) member. Closely involved in the group's military, financial, and propaganda activities. Injured leg. Father's name is Hajji Meyawar Khan (deceased). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5807173 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Yahya Haqqani is a senior Haqqani Network (HQN) member who has been closely involved in the group's military, financial, and propaganda activities. Yahya has acted as de facto head of the group when senior- most leaders Sirajuddin Jallaloudine Haqqani (Yahya's brother-in-law), Badruddin Haqqani (deceased, formerly listed), and Khalil Haqqani were absent. Yahya has also assumed duties as a HQN logistician and has facilitated funding for Haqqani commanders including a subordinate of now-deceased HQN commander Sangin Zadran Sher Mohammad and HQN chief of suicide operations, Abdul Rauf Zakir. Yahya has also acted as Sirajuddin Jallaloudine Haqqani's Arabic interpreter and messenger. Yahya has conducted significant facilitation activities in support of HQN attacks and other activities. In early 2013 he facilitated funding for HQN fighters. Also in early 2013, Yahya coordinated the transfer of supplies from the United Arab Emirates to HQN senior leader Khalil Haqqani. In 2012, Yahya coordinated the distribution of improvised explosive devices (IEDs) and communications equipment, and he also reviewed preparations for the August 7, 2012 HQN attack against a Coalition Forward Operating Base in Logar Province, Afghanistan, in which thirteen people, including eleven Afghan civilians, were wounded. Yahya likely had advance knowledge of the June 2011 attack on the Intercontinental Hotel in Kabul, Afghanistan, directed by Sirajuddin Haqqani and Badruddin Haqqani. Eighteen people were killed and twelve were injured in the attack. As of 2011, Yahya delivered money from Sirajuddin Haqqani to HQN commanders for operations. Yahya sometimes serves as a liaison between the HQN and Al Qaida (AQ) and he has maintained ties with AQ since at least mid-2009. In this role, Yahya has provided money to AQ members in the region for their personal expenses. As of mid-2009, he acted as the HQN's primary liaison with foreign fighters, including Arabs, Uzbeks, and Chechens. Yahya has also conducted and managed HQN and Taliban media and propaganda activities. As of early 2012, Yahya usually met with Sirajuddin Haqqani to obtain final approval of the Taliban propaganda videos Yahya made. Yahya has worked on HQN media activities since at least 2009 when he worked out of a media studio in a HQN madrassa, editing videos from fighters in Afghanistan. As of late 2011, Yahya obtained money for HQN media expenses from Sirajuddin Haqqani or one of Sirajuddin Haqqani's surrogates. As of early 2012, Yahya travelled about twice a month, sometimes with Saidullah Jan, to meet with now-deceased HQN financial emissary Nasiruddin Haqqani. (132) Saidullah Jan (alias: Abid Khan). Date of Birth: 1982. Place of birth: Giyan District, Paktika Province, Afghanistan. Date of UN designation: 31.7.2014. Other information: Senior member of the Haqqani Network (HQN) as of 2013. Provided critical facilitation support to drivers and vehicles transporting HQN ammunition. Also involved in the group's recruiting efforts as of 2011. Father's name is Bakhta Jan. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5807179 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saidullah Jan is a senior member of the Haqqani Network (HQN) as of 2013 who has also acted at times as an HQN deputy, as the HQN commander for the Northern Zone of Afghanistan, and as a key HQN logistical coordinator. In late 2013, Saidullah provided critical facilitation support to drivers and vehicles transporting HQN ammunition. As of late 2011, Saidullah was also involved in the group's recruiting efforts and conducted the evaluation of at least one HQN recruit. In late 2013, Saidullah travelled to the Gulf in the company HQN fundraisers Khalil Ahmed Haqqani, Fazl Rabi, and other HQN members including an attack facilitator. In 2010, Saidullah travelled with a group of HQN leaders, including now- deceased HQN official Ahmed Jan Wazir Akhtar Mohammad, to the Gulf. In late 2013, Saidullah reportedly was trusted by Al-Qaida members as an HQN associate who could help with any trouble, including arrest. As of early 2012, Saidullah Jan sometimes travelled with Yahya Haqqani to meet with now-deceased HQN financial emissary Nasiruddin Haqqani. (133) Muhammad Omar Zadran (alias: Mohammad-Omar Jadran). Title: (a) Maulavi, (b) Mullah. Date of birth: 1958. Place of birth: Sultan Kheyl Village, Spera District, Khost Province, Afghanistan. Address: Afghanistan/Pakistan Border Area. Date of UN designation: 31.7.2014. Other information: Haqqani Network (HQN) leader in command of over 100 militants active in Khost Province, Afghanistan as of 2013. Involved in the preparation of attacks against Afghan and international forces in Afghanistan. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5807181 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Muhammad Omar Zadran (Omar) is a Haqqani Network (HQN) leader who as of 2013 in command of over 100 militants active in Khost Province, Afghanistan. Omar served as an HQN Shadow District Governor, and as a commander under HQN leader Sirajuddin Jallaloudine Haqqani since 2005, and has planned or been instructed to plan attacks on behalf of the HQN since at least 2006. Omar has worked with the Taliban, serving in 2010 as a member of the Taliban Shura Council established by the Taliban to discuss logistics for insurgents, needs, training, assignments for commanders, and deployment of terrorist cells to south-eastern Afghanistan. Also in 2010, Omar received orders from Sirajuddin Haqqani. Omar has participated in the preparation and planning of attacks against Afghan citizens, the Afghan Government, and Coalition personnel in Afghanistan on behalf of both the HQN and the Taliban. In early 2013, Omar was in charge of smuggling explosives into Afghanistan. In 2012, Omar and dozens of other HQN members worked on a vehicle-borne improved explosive device attack against a Coalition Forces camp and was involved in attack planning against troops in Paktiya Province, Afghanistan. As of 2011, Omar was involved in suicide attack planning. In 2010, Omar was tasked by an HQN commander to kidnap and murder local Afghan nationals working for Coalition Forces in Khost, Paktia, Paktika, and Baghlan Provinces, Afghanistan. In 2010, Omar and other militant leaders in the region agreed to intensify attacks against the Afghan Government and Coalition forces, capture and control various districts, disrupt national assembly elections and road construction operations, and recruit local youths. (134) Abdul Basir Noorzai (alias: (a) Haji Abdul Basir, (b) Haji 'Abd Al- Basir, (c) Haji Basir Noorzai, (d) Abdul Baseer, (e) Abdul Basir). Title: Haji. Address: Chaman, Baluchistan Province, Pakistan. Date of Birth: (a) 1965, (b) 1960, (c) 1963. Place of birth: Baluchistan Province, Pakistan. Nationality: Afghan. Passport No: Pakistani passport number AA3829182. National identification No: Pakistani national identification number 5420124679187. Date of UN designation:27.3.2015. Other information: Owner of Haji Basir and Zarjmil Company Hawala, which provides financial services to Taliban in the region. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5858164 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Haji Abdul Basir (Basir) owns and operates the Haji Basir and Zarjmil Company Hawala. Basir had authority to distribute money to the Taliban, and over the last several years, Basir distributed thousands of dollars through his Hawala to Taliban members in the region. Basir has funded Taliban activities through his Hawala, transferred money to Taliban elders and facilitated the travel of Taliban informants. As of 2012, Basir was considered to be the principal money exchanger for Taliban senior leadership. Also, in 2010, Basir solicited donations for the Taliban from Pakistani and Afghan expatriates living in Japan, the United Arab Emirates and Singapore. (135) Torek Agha (alias: (a) Sayed Mohammed Hashan, (b) Torak Agha, (c) Toriq Agha, (d) Toriq Agha Sayed). Title: Haji. Address: Pashtunabad, Quetta, Baluchistan Province, Pakistan. Date of birth: (a) 1960, (b) 1962, (c) Approximately 1965. Place of birth: (a) Kandahar Province, Afghanistan, (b) Pishin, Baluchistan Province, Pakistan. National identification No: Pakistani 5430312277059 (fraudulently obtained and since cancelled by the Government of Pakistan). Date of UN designation: 2.11.2015. Other information: Key commander for Taliban military council involved in fundraising from Gulf-based donors. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5905294 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: A senior Taliban leader as of late 2014, Torek Agha (Torek) has served on the Taliban's Quetta shura, a regional body that directs Taliban activities in southern and western Afghanistan, and played a role in raising funds from Gulf-based donors. As of late 2014, Torek was a member of a group responsible for the Taliban leadership's strategic planning and logistics operations and also operated as a key commander and member of the Taliban's military council, and authorized and facilitated Taliban military operations. The Taliban military council is one of three command level councils and is responsible for overseeing Taliban operations and approving appointments of Taliban military leadership. Over the years, Torek was involved in authorizing the assassination of numerous Afghan Government officials and tribal elders. Additionally, as early as 2012, he was one of four senior Taliban commanders who authorized the use of an unidentified chemical powder to assassinate senior Afghan Government officials. After being instructed in mid-2011 by a Taliban senior leader to travel to Saudi Arabia during Ramadan to arrange external funding, in 2012 Torek and several other several other Taliban Quetta shura members selected mullahs to travel to Saudi Arabia and other Arab countries to collect financial donations on the Taliban's behalf from both Afghan businessmen and smugglers. As of early 2012, Torek received a donation from an unidentified Arab donor with instructions to pass the money to the Taliban's provincial shadow governor of Uruzgan Province, Afghanistan, for assassination operations. Torek collected approximately USD 4 million from Gulf-based donors for the Taliban in 2010, the majority of which he provided to fellow senior leader and Taliban finance collector Gul Agha Ishakzai (Gul Agha). The amounts and sources of Torek's multiple 2010 Taliban fundraising transfers to Gul Agha were as follows: USD 1 million from associates in Saudi Arabia; USD 2 million from donors in Qatar, the United Arab Emirates (UAE), and Saudi Arabia; and USD 600 000 from various Arab donors obtained on a fundraising trip to Qatar. As of late 2009, Torek held USD 2 million from unidentified Qatar and Saudi Arabia donors intended for the Taliban's Quetta shura treasurer. The substantial donations Torek collected for the Taliban Quetta shura during Ramadan were held in unidentified Pakistani banks and were under the control of the Taliban's head treasurer. In mid-2006, Torek assigned Taliban fighters to various operational Taliban commanders. He was one of the main links between the Taliban leadership and groups of Arab fighters arriving in Pakistan and Afghanistan to fight the International Security Assistance Force (ISAF). B. Entities and other groups and undertakings associated with the Taliban (1) Haji Khairullah Haji Sattar money exchange (alias (a) Haji Khairullah-Haji Sattar Sarafi, (b) Haji Khairullah and Abdul Sattar and Company, (c) Haji Khairullah Money Exchange, (d) Haji Khair Ullah Money Service, (e) Haji Salam Hawala, (f) Haji Hakim Hawala, (g) Haji Alim Hawala, (h) Sarafi-yi Haji Khairullah Haji Satar Haji Esmatullah). Address: (a) (Branch Office 1: (i) Chohar Mir Road, Kandahari Bazaar, Quetta City, Baluchistan Province, Pakistan, (ii) Room number 1, Abdul Sattar Plaza, Hafiz Saleem Street, Munsafi Road, Quetta, Baluchistan Province, Pakistan, (iii) Shop number 3, Dr. Bano Road, Quetta, Baluchistan Province, Pakistan, (iv) Office number 3, Near Fatima Jinnah Road, Dr. Bano Road, Quetta, Baluchistan Province, Pakistan, (v) Kachara Road, Nasrullah Khan Chowk, Quetta, Baluchistan Province, Pakistan, (vi) Wazir Mohammad Road, Quetta, Baluchistan Province, Pakistan), (b) (Branch Office 2: Peshawar, Khyber Paktunkhwa Province, Pakistan), (c) (Branch Office 3: Moishah Chowk Road, Lahore, Punjab Province, Pakistan), (d) (Branch Office 4: Karachi, Sindh Province, Pakistan), (e) (Branch Office 5: (i) Larran Road number 2, Chaman, Baluchistan Province, Pakistan, (ii) Chaman Central Bazaar, Chaman, Baluchistan Province, Pakistan), (f) (Branch Office 6: Shop number 237, Shah Zada Market (also known as Sarai Shahzada), Puli Khishti area, Police District 1, Kabul, Afghanistan, Telephone: +93-202-103386, +93-202-101714, 0202-104748, Mobile: +93-797-059059, +93-702-222222, e-mail: helmand_exchange_msp@yahoo.com), (g) (Branch Office 7: (i) Shops number 21 and 22, 2nd Floor, Kandahar City Sarafi Market, Kandahar City, Kandahar Province, Afghanistan, (ii) New Sarafi Market, 2nd Floor, Kandahar City, Kandahar Province, Afghanistan, (iii) Safi Market, Kandahar City, Kandahar Province, Afghanistan), (h) (Branch Office 8: Gereshk City, Nahr-e Saraj District, Helmand Province, Afghanistan), (i) (Branch Office 9: (i) Lashkar Gah Bazaar, Lashkar Gah, Lashkar Gah District, Helmand Province, Afghanistan, (ii) Haji Ghulam Nabi Market, 2nd Floor, Lashkar Gah District, Helmand Province, Afghanistan), (j) (Branch Office 10: (i) Suite numbers 196-197, 3rd Floor, Khorasan Market, Herat City, Herat Province, Afghanistan, (ii) Khorasan Market, Shahre Naw, District 5, Herat City, Herat Province, Afghanistan), (k) (Branch Office 11: (i) Sarafi Market, Zaranj District, Nimroz Province, Afghanistan, (ii) Ansari Market, 2nd Floor, Nimroz Province, Afghanistan), (l) (Branch Office 12: Sarafi Market, Wesh, Spin Boldak District, Afghanistan), (m) (Branch Office 13: Sarafi Market, Farah, Afghanistan), (n) (Branch Office 14: Dubai, United Arab Emirates), (o) (Branch Office 15: Zahedan, Iran), (p) (Branch Office 16: Zabul, Iran). Date of UN designation: 29.6.2012. Other information: Pakistan National Tax Number: 1774308; Pakistan National Tax Number: 0980338; Pakistan National Tax Number: 3187777; Afghan Money Service Provider License Number: 044. Haji Khairullah Haji Sattar Money Exchange was used by Taliban leadership to transfer money to Taliban commanders to fund fighters and operations in Afghanistan as of 2011. Associated with Abdul Sattar Abdul Manan and Khairullah Barakzai Khudai Nazar. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5235593 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Haji Khairullah Haji Sattar Money Exchange (HKHS) is co-owned by Abdul Satar Abdul Manan and Khairullah Barakzai Khudai Nazar. Satar and Khairullah have jointly operated money exchanges throughout Afghanistan, Pakistan, and Dubai, the United Arab Emirates. Taliban leaders have used HKHS to disseminate money to Taliban shadow governors and commanders and to receive hawala (informal money remittance) transfers for the Taliban. As of 2011, the Taliban leadership transferred money to Taliban commanders in Afghanistan using HKHS. In late 2011, the HKHS branch in Lashkar Gah, Helmand Province, Afghanistan, was used to send money to the Taliban shadow governor for Helmand Province. In mid-2011, a Taliban commander used an HKHS branch in the Afghanistan-Pakistan border region to fund fighters and operations in Afghanistan. After the Taliban deposited a significant amount of cash monthly with this HKHS branch, Taliban commanders could access the funds from any HKHS branch. Taliban personnel used HKHS in 2010 to transfer money to hawalas in Afghanistan where operational commanders could access the funds. As of late 2009, the manager of the HKHS branch in Lashkar Gah oversaw the movement of Taliban funds through HKHS. (2) Roshan money exchange (alias (a) Roshan Sarafi, (b) Roshan Trading Company, (c) Rushaan Trading Company, (d) Roshan Shirkat, (e) Maulawi Ahmed Shah Hawala, (f) Mullah Ahmed Shah Hawala, (g) Haji Ahmad Shah Hawala, (h) Ahmad Shah Hawala). Address: (a) (Branch Office 1: (i) Shop number 1584, Furqan (variant Fahr Khan) Center, Chalhor Mal Road,Quetta, Baluchistan Province, Pakistan, (ii) Flat number 4, Furqan Center, Jamaluddin Afghani Road, Quetta, Baluchistan Province, Pakistan, (iii) Office number 4, 2nd Floor, Muslim Plaza Building, Doctor Banu Road, Quetta, Baluchistan Province, Pakistan, (iv) Cholmon Road, Quetta, Baluchistan Province, Pakistan, (v) Munsafi Road, Quetta, Baluchistan Province, Pakistan, (vi) Shop number 1, 1st Floor, Kadari Place, Abdul Samad Khan Street (next to Fatima Jena Road), Quetta, Baluchistan Province, Pakistan), (b) (Branch Office 2: (i) Safar Bazaar, Garmser District, Helmand Province, Afghanistan, (ii) Main Bazaar, Safar, Helmand Province, Afghanistan), (c) (Branch Office 3: (i) Haji Ghulam Nabi Market, Lashkar Gah, Helmand Province, Afghanistan, (ii) Money Exchange Market, Lashkar Gah, Helmand Province, Afghanistan, (iii) Lashkar Gah Bazaar, Helmand Province, Afghanistan), (d) (Branch Office 4: Hazar Joft, Garmser District, Helmand Province, Afghanistan), (e) (Branch Office 5: Ismat Bazaar, Marjah District, Helmand Province, Afghanistan), (f) (Branch Office 6: Zaranj, Nimruz Province, Afghanistan), (g) (Branch Office 7: (i) Suite number 8, 4th Floor, Sarafi Market, District number 1, Kandahar City, Kandahar Province, Afghanistan, (ii) Shop number 25, 5th Floor, Sarafi Market, Kandahar City, Kandahar District, Kandahar Province, Afghanistan), (h) (Branch Office 8: Lakri City, Helmand Province, Afghanistan), (i) (Branch Office 9: Gerd-e-Jangal, Chaghi District, Baluchistan Province, Pakistan), (j) (Branch Office 10: Chaghi, Chaghi District, Baluchistan Province, Pakistan), (k) (Branch Office 11: Aziz Market, in front of Azizi Bank, Waish Border, Spin Boldak District, Kandahar Province, Afghanistan). Date of UN designation:29.6.2012. Other information: Roshan Money Exchange stores and transfers funds to support Taliban military operations and narcotics trade in Afghanistan. Owned by Ahmed Shah Noorzai Obaidullah. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5282182 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Roshan Money Exchange (RMX) stores and transfers funds to support Taliban military operations and the Taliban's role in the Afghan narcotics trade. RMX was one of the primary hawalas (informal money remittance services) used by Taliban officials in Helmand Province as of 2011. In 2011, a senior Taliban member withdrew hundreds of thousands of dollars from an RMX branch in the Afghanistan-Pakistan border region to distribute to Taliban shadow provincial governors. To fund the Taliban's spring offensive in 2011, the Taliban shadow governor of Helmand Province sent hundreds of thousands of dollars to RMX. Also in 2011, a Taliban member received tens of thousands of dollars from RMX to support military operations. An RMX branch in the Afghanistan- Pakistan border region also held tens of thousands of dollars to be collected by a Taliban commander. In 2010, on behalf of the Taliban shadow governor of Helmand Province, a Taliban member used RMX to send thousands of dollars to the Afghanistan-Pakistan border region. The RMX branch in Lashkar Gah, Helmand Province, has been used by the Taliban to transfer funds for local operations. In 2011, a Taliban sub- commander transferred tens of thousands of dollars to a Taliban commander through the RMX branch in Lashkar Gah. The Taliban also sent funds to the RMX branch in Lashkar Gah for distribution to Taliban commanders in 2010. Also in 2010, a Taliban member used RMX to send tens of thousands of dollars to Helmand Province and Herat Province, Afghanistan, on behalf of the Taliban shadow governor of Helmand Province. In 2009, a senior Taliban representative collected hundreds of thousands of dollars from an RMX branch in the Afghanistan-Pakistan border region to finance Taliban military operations in Afghanistan. The money sent to RMX originated in Iran. In 2008, a Taliban leader used RMX to transfer tens of thousands of dollars from Pakistan to Afghanistan. The Taliban also uses RMX to facilitate its role in the Afghan narcotics trade. As of 2011, Taliban officials, including the shadow governor of Helmand Province, transferred hundreds of thousands of dollars from an RMX branch in the Afghanistan-Pakistan border region to hawalas in Afghanistan for the purchase of narcotics on behalf of Taliban officials. Also in 2011, a Taliban official directed Taliban commanders in Helmand Province to transfer opium proceeds through RMX. One Taliban district chief transferred thousands of dollars from Marjah, Helmand Province, Afghanistan, to an RMX branch in the Afghanistan-Pakistan border region. (3) Haqqani Network (alias HQN). Date of UN designation: 5.11.2012. Other information: Network of Taliban fighters centered around the border between Khost Province, Afghanistan and North Waziristan, Pakistan. Founded by Jalaluddin Haqqani and currently headed by his son Sirajuddin Jallaloudine Haqqani. Other listed members include Nasiruddin Haqqani, Sangeen Zadran Sher Mohammad, Abdul Aziz Abbasin, Fazl Rabi, Ahmed Jan Wazir, Bakht Gul, Abdul Rauf Zakir. Responsible for suicide attacks and targeted assassination as well as kidnappings in Kabul and other provinces of Afghanistan. Linked to Al-Qaida, Islamic Movement of Uzbekistan, Tehrik-e Taliban Pakistan, Lashkar I Jhangvi, and Jaish-IMohammed. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5282012 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haqqani Network has its roots in the Afghan conflict of the late 1970s. In the mid-1980s, Jalaluddin Haqqani, the founder of the Haqqani Network, forged a relationship with the leader of Al-Qaida, Usama bin Laden (deceased). Jalaluddin joined the Taliban movement in 1995, but maintained his own power base along the border between Afghanistan and Pakistan. After the fall of the Taliban in 2001, Jalaluddin's son, Sirajuddin Haqqani took control of the network and has since then led the group into the forefront of insurgent activities in Afghanistan. The Haqqani Network has been responsible for many of the highest-profile attacks in Afghanistan. In January 2008, Haqqani Network operatives stormed the Serena Hotel in Kabul, killing eight people. In January 2010, the Haqqani Network was behind a coordinated attack on key government buildings in Kabul, which killed five people and wounded 70. In June 2011, the network was responsible for the attack on the Intercontinental Hotel in Kabul, which killed 11 Afghan civilians and two Afghan policemen. The Haqqani Network was also responsible for the September 2011 attack against the United States Embassy and the International Security Assistance Force (ISAF) Headquarters in Kabul. Sixteen Afghans were killed in the 19-hour attack, including at least six children. The group was also behind the 15 April 2012 coordinated attacks in Kabul and three other Afghan cities, which lasted 18 hours and left at least 11 Afghan security personnel and four civilians dead. The Haqqani Network has also been involved in a number of kidnappings, and has cooperated with the Taliban and other militant organizations in Afghanistan. (4) Rahat Ltd. (alias (a) Rahat Trading Company, (b) Haji Muhammad Qasim Sarafi, (c) New Chagai Trading, (d) Musa Kalim Hawala). Address: (a) Branch Office 1: Room number 33, 5th Floor, Sarafi Market, Kandahar City, Kandahar Province, Afghanistan, (b) Branch Office 2: Shop number 4, Azizi Bank, Haji Muhammad Isa Market, Wesh, Spin Boldak, Kandahar Province, Afghanistan, (c) Branch Office 3: Safaar Bazaar, Garmser District, Helmand Province, Afghanistan, (d) Branch Office 4: Lashkar Gah, Helmand Province, Afghanistan, (e) Branch Office 5: Gereshk District, Helmand Province, Afghanistan, (f) Branch Office 6: Zaranj District, Nimroz Province, Afghanistan, (g) Branch Office 7: (i) Dr. Barno Road, Quetta, Pakistan, (ii) Haji Mohammed Plaza, Tol Aram Road, near Jamaluddin Afghani Road, Quetta, Pakistan, (iii) Kandahari Bazaar, Quetta, Pakistan, (h) Branch Office 8: Chaman, Baluchistan Province, Pakistan, (i) Branch Office 9: Chaghi Bazaar, Chaghi, Baluchistan Province, Pakistan, (j) Branch Office 10: Zahedan, Zabol Province, Iran. Date of UN designation: 21.11.2012. Other information: Rahat Ltd. was used by Taliban leadership to transfer funds originating from external donors and narcotics trafficking to finance Taliban activity as of 2011 and 2012. Owned by Mohammed Qasim Mir Wali Khudai Rahim. Also associated Mohammad Naim Barich Khudaidad. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5282195 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Rahat Ltd. is a hawala network owned by Mohammed Qasim Mir Wali Khudai Rahim, comprising branches across Afghanistan, Pakistan and Iran, that participates in the financing and facilitation of the Taliban insurgency. In 2011 and 2012, Taliban senior figures regularly used the different branches of Rahat Ltd. to store and transfer funds originating from external donors and narcotics trafficking. This specifically includes facilitation of substantial funds on behalf of a Taliban Shadow Provincial Governor laundered through Rahat Ltd. In 2011 and 2012, on several occasions, Taliban senior figures oversaw transfers and transactions through Rahat Ltd. of hundreds of thousands of United States dollars in funding from the Gulf region and Iran which were intended to finance insurgent activities of the Taliban. Taliban senior figures have personally interacted with Rahat Ltd. branch managers, frequented Rahat Ltd. branches and used Rahat Ltd. to receive, store and send funds to support insurgent operations inside Afghanistan. Recently, the Taliban Shadow Provincial Governor for Helmand Province, Afghanistan, Mohammad Naim Barich, also known as Mullah Naim Barich, provided funds through Rahat Ltd. for subordinate commanders to plan and conduct insurgent operations in southern Afghanistan. These operations directly threaten the peace, stability and security of Afghanistan. Rahat Ltd. provides financial services to Taliban-affiliated narcotics networks in the Afghanistan/Pakistan border region through its branch managers' direct involvement in narcotics trafficking and their close association with senior figures within these narcotics networks. (5) Haji Basir and Zarjmil Company Hawala (alias: (a) Haji Bashir and Zarjmil Hawala Company, (b) Haji Abdul Basir and Zar Jameel Hawala, (c) Haji Basir Hawala, (d) Haji Baseer Hawala, (e) Haji Abdul Basir Exchange Shop, (f) Haji Basir and Zarjamil Currency Exchange, (g) Haji Zar Jamil, Haji Abdul Baseer Money Changer). Date of UN designation: 27.3.2015. Address: (a) Branch Office 1: Sanatan (variant Sanatin) Bazaar, Sanatan Bazaar Street, near Trench (variant Tranch) Road, Chaman, Baluchistan Province, Pakistan, (b) Branch Office 2: Quetta, Pakistan, (c) Branch Office 3: Lahore, Pakistan, (d) Branch Office 4: Peshawar, Pakistan, (e) Branch Office 5: Karachi, Pakistan, (f) Branch Office 6: Islamabad, Pakistan, (g) Branch Office 7: Kandahar Province, Afghanistan, (h) Branch Office 8: Herat Province, Afghanistan, (i) Branch Office 9: Helmand Province, Afghanistan, (j) Branch Office 10: Dubai, United Arab Emirates, (k) Branch Office 11: Iran. Other information: Money service provider used by senior Taliban leaders to transfer funds to Taliban commanders in the region. Owned by Abdul Basir Noorzai. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5858170 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haji Basir and Zarjmil Company Hawala was listed on 27 March 2015 pursuant to paragraph 2 of Resolution 2160 (2014) for participating in the financing, planning, facilitating, preparing or perpetrating of acts or activities by, in conjunction with, under the name of, on behalf of, or in support of and otherwise supporting acts or activities of those designated and other individuals, groups, undertakings and entities associated with the Taliban in constituting a threat to the peace, stability and security of Afghanistan. Additional information: The Haji Basir and Zarjmil Company Hawala (Basir Zarjmil Hawala) in Chaman, Baluchistan Province, Pakistan, is owned by Abdul Basir Noorzai. It distributes money to Taliban members in the region. Taliban senior leaders in the region have preferred to transfer money to Taliban commanders through the Basir Zarjmil Hawala and the Haji Khairullah Haji Sattar Money Exchange. In 2013, the Basir Zarjmil Hawala distributed thousands of dollars to Taliban commanders in the region, facilitating the financing of Taliban operations. In 2012, the Basir Zarjmil Hawala conducted thousands of dollars in transactions related to weapons and other operational expenses for the Taliban.